Exhibit 10.3

Capital Increase Agreement

For

Hengyang Valin MPM Steel Tube Co., Ltd.

Among

Hunan Valin Steel Tube & Wire Co., Ltd.

And

Hengyang Valin Steel Tube Co., Ltd.

And

Star China Ltd.

And

Hengyang Valin MPM Steel Tube Co., Ltd.

AUGUST 15, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

PAGE NO.

 

1.

 

DEFINITIONS

 

2

 

 

 

 

 

 

 

2.

 

CAPITAL INCREASE

 

7

 

 

 

 

 

 

 

3.

 

AGREEMENT SIGNING AND APPLICATIONS FOR APPROVAL AND REGISTRATION

 

10

 

 

 

 

 

 

 

4.

 

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

10

 

 

 

 

 

 

 

5.

 

RESPONSIBILITIES OF THE PARTIES

 

22

 

 

 

 

 

 

 

6.

 

PRE-COMPLETION CONDUCT

 

23

 

 

 

 

 

 

 

7.

 

ARRANGEMENT FOR EMPLOYEES OF VALIN MPM

 

25

 

 

 

 

 

 

 

8.

 

TAX OF VALIN MPM

 

26

 

 

 

 

 

 

 

9.

 

ASSETS AND DEBTS OF VALIN MPM

 

27

 

 

 

 

 

 

 

10.

 

NO SHOP

 

27

 

 

 

 

 

 

 

11.

 

CONDITIONS PRECEDENT

 

27

 

 

 

 

 

 

 

12.

 

PERFECTION OF THE ERP SYSTEM

 

29

 

 

 

 

 

 

 

13.

 

ADJUTTMENT TO DIVIDENDS PAYABLE TO VALIN MPM’S SHAREHOLDERS

 

29

 

 

 

 

 

 

 

14.

 

LIABILITIES FOR BREACH OF THIS AGREEMENT

 

29

 

 

 

 

 

 

 

15.

 

TERMINATION

 

32

 

 

 

 

 

 

 

16.

 

COSTS AND TAXES

 

33

 

 

 

 

 

 

 

17.

 

CONFIDENTIALITY

 

33

 

 

 

 

 

 

 

18.

 

GOVERNING LAW AND DISPUTE SETTLEMENT

 

34

 

 

 

 

 

 

 

19.

 

NOTICES

 

35

 

 

 

 

 

 

 

20.

 

MISCELLANEOUS

 

37

 

 


--------------------------------------------------------------------------------


 

CAPITAL INCREASE AGREEMENT

THIS AGREEMENT (this “Agreement”) is made in Changsha City, Hunan Province,
China (as defined below) on this 15th day of August 2006 by and among the
following Parties:

Hunan Valin Steel Tube & Wire Co., Ltd. (hereinafter referred to as “Valin TW”),
a legally established and lawfully existing joint stock company of China, with
its legal address at Valin Plaza, No. 111 Second Section of Fu Rong Zhong Lu,
Changsha, Hunan, China, and Mr. Li Xiao Wei as its legal representative;

Hengyang Valin Steel Tube Co. Ltd. (hereinafter referred to as “Valin ST”), a
legally established and lawfully existing limited liability company of China,
with its legal address at No. 10 Dali New Village, Zhengxiang District,
Hengyang, Hunan, China, and Mr. Zhao Jianhui as its legal representative;

Star China Ltd. (hereinafter referred to as “Star China”), a legally established
and lawfully existing corporation under the Laws of Cayman Islands, with its
legal address at: c/o Lone Star Technologies, Inc., 15660 N. Dallas Pkwy., Ste.
500, Dallas, TX 75248, United States of America, and Mr. Rhys Best as its
representative; and

Hengyang Valin MPM Steel Tube Co. Ltd. (hereinafter referred to as “Valin MPM”),
a legally established and lawfully existing limited liability company of China,
with its legal address at No. 10 Dali New Village, Zhengxiang District,
Hengyang, Hunan, China, and Mr. Zhao Jianhui as its legal representative.

Valin TW and Valin ST are hereinafter collectively referred to as the “Chinese
Parties”, and individually as a “Chinese Party”.  Valin TW shall be jointly and
severally liable for the performance or fulfilment of any and all of the
obligations of Valin ST and Valin MPM under this Agreement, whereas each of
Valin ST and Valin MPM shall only be liable for the performance or fulfilment of
its own obligations under this Agreement.

WHEREAS,

1.                         Valin MPM is a limited liability company duly
organized and validly existing under PRC Law.  As at the date of this Agreement,
the registered capital of Valin MPM (rounded down to the nearest RMB1,000) is
RMB973,725,000, of which 68.52% was contributed by Valin TW and 31.48% was
contributed by Valin ST.

2.                         On December 27, 2005, Hengyang Steel Tube Co. Ltd., a
limited liability company organized under PRC Law (hereinafter referred to as
“Hengyang Steel Tube”), merged by absorption into Valin MPM (the “Merger”), and
ownership of all of Hengyang Steel

1


--------------------------------------------------------------------------------




 

                                  Tube’s assets immediately prior to the Merger
was assumed by Valin MPM upon such Merger.

3.                         Star China has agreed to contribute to Valin MPM, on
and subject to the terms and conditions of this Agreement, and to convert Valin
MPM into a Sino-foreign enterprise, such that upon the establishment of the JV
Company, Star China will hold 40% of the equity interest in the JV Company.

NOW THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:


1.                                       DEFINITIONS


1.1                                 IN THIS AGREEMENT, THE FOLLOWING EXPRESSIONS
SHALL HAVE THE FOLLOWING MEANINGS:

“Affiliate” means any Person which is directly or indirectly controlled by,
under common control with or controlling a Party, and its officers, directors,
managers, and employees.  The terms “controlled”, “control” or “controlling”
shall mean the holding of more than fifty percent (50%) equity interests or of
the power to appoint the majority of directors.

“Articles of Association” mean the Articles of Association of the JV Company,
dated on or about the date hereof, as the same may be revised, supplemented or
restated from time to time in accordance with its terms.

“Base Date of Valuation” means December 31, 2005.

“Billet Supply Agreement” means the agreement entered into on August 15, 2006
between Valin MPM and Valin ST pursuant to which Valin MPM will supply steel
billets to Valin ST, as the same may be revised, supplemented or restated from
time to time in accordance with its terms.

“Business Day” means any day on which the banking institutions in Dallas, Texas
USA and those in Hengyang, PRC are generally open for business to the public.

“Business License” means the business licence of the JV Company issued by the
Registration Authority, as the same may be amended from time to time.

“Capital Increase” means the aggregate amount of registered capital to be
contributed to the JV Company by Star China in accordance with the terms of this
Agreement and the approval documents from the Examination and Approval
Authorities, which will convert Valin MPM into a Sino-foreign joint venture
enterprise and will result in Star China holding 40% of the equity interest in
the JV Company.

2


--------------------------------------------------------------------------------




 

“Capital Increase Registration Date” means the date on which the Business
License reflecting the Capital Increase is issued.

“China” or “PRC” means the People’s Republic of China, for purpose of this
Agreement only excluding Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan.

“Confidential Information” shall mean technology and know-how as well as trade
secrets, strategic business or marketing information, business projections,
secret processes and other processes, data, formulae, programs, manuals,
designs, sketches, photographs, plans, drawings, specifications, reports,
studies, findings, non-patented inventions and ideas, and other information
relating to the production, packaging, use, pricing, or sales and distribution,
whether of a technical, engineering, operational, business or economic nature,
no matter whether it is designated as “Confidential” by the Parties or their
Affiliates, or provided by the Parties or their Affiliates in connection with
the JV Company and any matters related thereto, or the implementation of and/or
the conduct of the business contemplated by this Agreement and the other
contracts contemplated herein.  Confidential Information, however, shall not
include (i) information which is now or hereafter becomes part of the public
domain through no fault of the receiving Party, (ii) information that the
receiving Party can demonstrate was already in its possession at the time of
receipt from a disclosing Party, and (iii) information which hereafter comes
into the possession of the receiving Party and was or is not acquired by the
receiving Party from a Person directly or indirectly under an obligation of
secrecy to the original providing Party.

“Effective Date” means the date this Agreement takes effect, i.e. the date on
which the Examination and Approval Authorities issue their approval for the
transaction contemplated under this Agreement.

“Examination and Approval Authorities” means the Ministry of Commerce of China
or its authorized local governmental authorities.

“Event of Force Majeure” means any objective event which is beyond the control
of the Parties, and which is unforeseen, unavoidable and unconquerable, and
which prevents any of the Parties from performing all or a material part of its
obligations.  Such event includes any natural disaster, strike, riot, war and
act of terrorism.

“Financial Statements” means the financial statements of Valin MPM or the JV
Company (as the case may be) and its subsidiaries on a consolidated basis
audited by the Auditors (as defined in the JV Contracts) as of and for the year
ended on the Base Date of Valuation and as of and for the period ended on the
Funding Valuation Date.

3


--------------------------------------------------------------------------------




 

“Funding Date” means a Business Day no later than fifteen (15) Business Days
after the issuance of a business license to the JV Company, on which Star China
pays the amount of the Capital Increase to the JV Company in accordance with the
terms of this Agreement.

“Funding Valuation Date” means (a) in the case where the Effective Date occurs
on or prior to the 15th day of a calendar month, the last day of the preceding
calendar month, and (b) in the case where the Effective Date occurs after the
15th day of a calendar month, the last day of the same calendar month.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether national, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“HYST Group” means Hunan Hengyang Steel Tube (Group) Co., Ltd., a state-owned
enterprise group company established and existing under the PRC laws with its
registered address at No. 10 Dali New Village, Zhengxiang District, Hengyang,
Hunan, China.

“Intellectual Property Rights” mean patents, trade marks, service marks, trade
names, internet domain names, rights in designs, copyright (including rights in
computer software and databases), rights in know-how and other intellectual
property rights, in each case whether registered or unregistered and including
applications for the grant of any such rights and all rights or forms of
protection having equivalent or similar effect anywhere in China.

“JV Company” means a Sino-foreign equity joint venture to be formed by the
conversion of Valin MPM from a domestic enterprise pursuant to the terms of this
Agreement and the JV Contract, to be named Hengyang Valin MPM Steel Tube Co.,
Ltd. or otherwise as the Parties may agree.

“JV Contract” means the joint venture contract in relation to the establishment
of the JV Company to be signed by the Chinese Parties and Star China on or about
the date of this Agreement, as the same may be revised, supplemented or restated
from time to time in accordance with its terms.

“Knowledge” is deemed to include knowledge, information and belief which a Party
would have if the Party had made all reasonable enquiries and, without
limitation, includes the knowledge, information and belief of its directors,
officers and employees.

4


--------------------------------------------------------------------------------




 

“Law” or “Laws” means any national, state, provincial or local law, statute,
rule, regulation or ordinance of any Governmental Body.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before a Governmental Body.

“Liability” or, collectively, “Liabilities” means any debt, loss, damage,
adverse claim, fines, penalties, liability or obligation (whether direct or
indirect, known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, matured or unmatured, determined or determinable,
liquidated or unliquidated, or due or to become due, and whether in contract,
tort, strict liability or as a result of Law, statute or regulation, or
otherwise), and including all costs and expenses relating thereto including all
fees, disbursements and expenses of legal counsel, experts, engineers and
consultants and costs of investigation).

“Lien” means any lien, pledge, collateral, deed of trust, lease, option,
mortgage, right of first refusal, or transfer restriction under any shareholder
or similar agreement, encumbrance or any other restriction or limitation
whatsoever.

“Order” means any order, administrative decision, administrative penalty,
injunction, judgment, or ruling of a Governmental Body, or arbitration award.

“Parties” means the Chinese Parties, Star China and Valin MPM.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

“PRC GAAP” means generally accepted accounting principles promulgated by
Ministry of Finance, in the PRC, applied on a consistent basis throughout the
periods presented.

“PRC Law” mean the laws, regulations and enactments promulgated by various
levels of Chinese legislatures, judicial and administrative authorities that are
available to the public.

“Registration Authority” means the State Administration for Industry and
Commerce or its local counterpart.

“Renminbi” or “RMB” means legal currency in China.

“Sale, Marketing and Supply Agreement” means the sale, marketing and supply
agreement entered or to be entered into by and between the JV Company, the
trading company described in Section 8.21 of the JV Contract,

5


--------------------------------------------------------------------------------




Lone Star Technologies Inc. and Valin TW in respect of the sale, marketing and
supply of Tubular Products (as defined therein) in the Territory (as defined
therein), as the same may be revised, supplemented or restated from time to time
in accordance with its terms.

“Senior Management Personnel” shall mean the General Manager, Deputy General
Managers, Chief Financial Officer and Chief Operating Officer of the Valin MPM.

“Taxing Authority” means any Governmental Body responsible for the
administration of any tax.

“Technology Cross License Agreement” means the agreement to be entered into
between the JV Company and Lone Star Technologies for the license by Lone Star
Technologies or such Affiliate(s) of certain technology and know-how to the JV
Company, which may be revised, supplemented and restated in accordance with its
terms.

“Trademark License Agreement” means the agreement to be entered into between the
JV Company and Lone Star Steel Company for the license by Lone Star Steel
Company or such Affiliate(s) of certain trademarks to the JV Company, which may
be revised, supplemented and restated in accordance with its terms.

“Trading Company Shareholder Agreement” means the shareholder agreement between
Star China and VTW in respect of the establishment of the trading company as
described in Section 8.21 under the JV Contract.

“Transaction Documents” means this Agreement, the JV Contract, Sales, Marketing
and Supply Agreement, Technology Cross License Agreement, Trademark License
Agreement, Billet Supply Agreement, Trading Company Shareholder Agreement and
Valin ST Sales, Marketing and Supply Agreement.

“US Dollars” or “US$” means legal currency in the United States of America.

“Valin ST Sales, Marketing and Supply Agreement” means the sales, marketing and
supply agreement of the date of or about the date of this Agreement by and
between Valin ST, the trading company described in Section 8.21 of the JV
Contract, Lone Star Technologies Inc. and Valin TW in respect of the sale,
marketing and supply of Tubular Products (as defined therein) in the Territory
(as defined therein), as the same may be revised, supplemented or restated from
time to time in accordance with its terms.

“Working Personnel” shall mean all employees and staff of the JV Company other
than Senior Management Personnel and members of the Board, and including

6


--------------------------------------------------------------------------------




 

employees and/or staff who are legally employed by an affiliate of the JV
Company but who are principally engaged in the business of the JV Company.


1.2                                 FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE MEANINGS SET FORTH IN THE ARTICLES INDICATED:

Term

 

Article

“Agreement”

 

Recitals

“Base Rate”

 

2.1(b)

“Chinese Parties”

 

Recitals

“Chinese Party”

 

Recitals

“Chinese Parties Indemnified Parties”

 

14.3

“Claim Period”

 

14.1

“Dispute”

 

18.2

“Hengyang Steel Tube”

 

Recitals

“ICC Rules”

 

18.2

“Star China”

 

Recitals

“Star China Indemnified Parties”

 

14.2

“Loss”

 

14.2

“Losses”

 

14.2

“Material Contracts”

 

4.2(o)

“Merger”

 

Recitals

“MPM Real Property Leases”

 

4.2(k)

“Policies”

 

6.1(u)

“Related Persons”

 

4.2(s)

“Terminating Party”

 

15.1

“Valin MPM”

 

Recitals

“Valin ST”

 

Recitals

“Valin TW”

 

Recitals

 


1.3                                 IN THIS AGREEMENT, THE HEADINGS ARE INSERTED
FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


2.                                       CAPITAL INCREASE


2.1                                 PRINCIPLES

(A)                                  STAR CHINA SHALL MAKE PAYMENT OF THE
CAPITAL INCREASE TO THE JV COMPANY IN US DOLLARS IN CASH (OR OTHER FREELY
CONVERTIBLE FOREIGN CURRENCY ACCEPTABLE TO THE CHINESE PARTIES).

7


--------------------------------------------------------------------------------




 

(B)                                 IF THE MIDDLE RATE OF US$/RMB EXCHANGE RATE
AS AT THE FUNDING DATE FLUCTUATES BY TEN PERCENT (10%) OR LESS OF THE US$/RMB
MIDDLE RATE AS OF THE DATE OF THIS AGREEMENT, EACH PUBLISHED BY THE PEOPLE’S
BANK OF CHINA (THE “BASE RATE”),THE AMOUNT OF STAR CHINA’S CAPITAL CONTRIBUTION
SET FORTH IN SECTION 2.2 SHALL BE ADJUSTED IN ACCORDANCE WITH THE FORMULA SET
FORTH IN SECTION 2.3.

(C)                                  NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH
(B) ABOVE, IF THE US$ DEPRECIATES AGAINST THE RMB BY MORE THAN TEN PERCENT (10%)
OF THE BASE RATE, STAR CHINA SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
TERMINATE THIS AGREEMENT, AND IF THE US$ APPRECIATES AGAINST THE RMB BY MORE
THAN TEN PERCENT (10%) OF THE BASE RATE, THE CHINESE PARTIES SHALL HAVE THE
RIGHT, IN THEIR SOLE DISCRETION, TO TERMINATE THIS AGREEMENT.


2.2                                 CAPITAL CONTRIBUTION

SUBJECT TO THE ADJUSTMENTS TO BE MADE PURSUANT TO ARTICLES 2.3, IT IS ESTIMATED
THAT THE AMOUNT OF CAPITAL CONTRIBUTION TO BE MADE BY STAR CHINA SHALL BE
RMB1,058,888,000 (EQUIVALENT TO US$132,480,232.21 BASED ON THE BASE RATE OF
USD1=RMB7.9928, OF WHICH RMB 649,150,000  SHALL COMPRISE REGISTERED CAPITAL AND
RMB409,738,000  SHALL COMPRISE CAPITAL SURPLUS.

2.3                                 Adjustment Caused by Fluctuation of Exchange
Rate

SUBJECT TO THE MAXIMUM AMOUNT OF THE CAPITAL INCREASE SET FORTH IN ARTICLE 2.2,
IF ON THE FUNDING DATE:

(A)                                  THE US$ APPRECIATES AGAINST THE RMB BY TEN
PERCENT (10%) OR LESS OF THE BASE RATE, THE AMOUNT OF THE CAPITAL INCREASE TO BE
PAID BY STAR CHINA TO THE JV COMPANY ON THE FUNDING DATE SHALL BE ADJUSTED AS
FOLLOWS:

Amount of Capital
Increase as of the
date of this
Agreement

x

(1

-

Half of the percentage increase in the Base Rate)

 

8


--------------------------------------------------------------------------------




 

(B)                                 THE US$ DEPRECIATES AGAINST THE RMB BY TEN
PERCENT (10%) OR LESS OF THE BASE RATE, THE AMOUNT OF THE CAPITAL INCREASE TO BE
PAID BY STAR CHINA TO THE JV COMPANY ON THE FUNDING DATE SHALL BE ADJUSTED AS
FOLLOWS:

Amount of Capital
Increase as of the
date of this
Agreement

x

(1

+

Half of the percentage
decrease in the Base Rate)

 

2.4           Payment

 

(a)                                 Subject to fulfilment or waiver (where
permissible) of the conditions set forth in Article 11 and the other provisions
hereof, on the Funding Date, Star China shall pay the amount of the Capital
Increase set forth in Article 2.2 (as adjusted pursuant to Article 2.3) by wire
transfer of immediately available funds to a bank account or accounts specified
by Valin MPM, provided that such wiring instructions shall have been provided to
Star China not less than three (3) Business Days prior to such payment.

 

(b)                                Within five (5) Business Days after the
payment provided in Article 2.4(a) is effected, the JV Company shall complete
the relevant Capital Increase asset verification procedure.  The capital
verification report prepared by a registered accountant in China shall be
conclusive evidence of the performance of all Parties’ contribution obligations
under this Agreement.

 

(c)                                 Subject to the terms and conditions hereof,
Star China shall pay an amount equivalent to the Capital Increase in one lump
sum.

 

(d)                                Subject to the terms and conditions of this
Agreement, Valin TW shall cause an irrevocable Letter of Credit (“LC”) to be
issued on the date of the issuance of the capital verification report referred
to under Article 2.4(b) hereof for the benefit of Star China in an amount equal
to 10% of the Star China’s Capital Increase to guarantee the performance or
fulfilment of any and all obligations of Valin TW, Valin ST and Valin MPM under
the Transaction Documents. The LC shall be denominated in US Dollars and issued
by the Bank of China(Hong Kong) or another international bank of similar
stature. The LC shall have a term of two (2) complete Audit Cycles of the JV
from the date hereof. The LC guaranteed amount shall not be reduced during such
term. Star China shall only draw down on the LC for the portion of the damages
resulting from the breach by the Chinese Parties or Valin MPM under the
Transaction Documents. “Two (2) complete Audit Cycles” hereof means a term from
the Funding Date until the end of that year and the full fiscal year thereafter.

9


--------------------------------------------------------------------------------





 


3.                                       AGREEMENT SIGNING AND APPLICATIONS FOR
APPROVAL AND REGISTRATION


3.1                                 ON OR PRIOR TO THE DATE HEREOF, EVERY PARTY
TO THIS AGREEMENT SHALL PROVIDE THE OTHER PARTIES WITH EVIDENCE WHICH PROVES
THAT IT HAS OBTAINED THE NECESSARY INTERNAL APPROVALS AND AUTHORIZATION TO
EXECUTE THIS AGREEMENT.  AN APPENDIX SETTING FORTH THE NECESSARY INTERNAL
APPROVALS FOR EACH PARTY IS SET FORTH ON APPENDIX 3.1.


3.2                                 IMMEDIATELY AFTER THE SIGNING OF  THIS
AGREEMENT, THE JV CONTRACT AND THE ARTICLES OF ASSOCIATION, THE PARTIES SHALL
SUBMIT THIS AGREEMENT TO THE EXAMINATION AND APPROVAL AUTHORITIES FOR APPROVAL.
AFTER RECEIVING THE APPROVAL BY THE EXAMINATION AND APPROVAL AUTHORITIES, THE
PARTIES SHALL IMMEDIATELY APPLY TO THE REGISTRATION AUTHORITY FOR REGISTRATION.


3.3                                 AS OF THE CAPITAL INCREASE REGISTRATION
DATE, VALIN MPM WILL BE CONVERTED TO A SINO-FOREIGN EQUITY JOINT VENTURE
ENTERPRISE AND STAR CHINA SHALL HOLD 40% OF THE EQUITY INTERESTS IN THE JV
COMPANY.


4.                                       REPRESENTATIONS AND WARRANTIES OF THE
PARTIES


4.1                                 EACH OF THE CHINESE PARTIES AND VALIN MPM
HEREBY REPRESENTS AND WARRANTS TO STAR CHINA AS OF THE DATE HEREOF AND THE
FUNDING DATE AS FOLLOWS:

(A)                                  THE CHINESE PARTIES ARE COMPANIES DULY
ORGANIZED AND VALIDLY EXISTING UNDER PRC LAW.

(B)                                 AS OF THE FUNDING DATE, THE CHINESE PARTIES
WILL HAVE OBTAINED ALL NECESSARY INTERNAL AND GOVERNMENTAL APPROVALS OR
AUTHORIZATIONS FOR THE TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT AND HAVE
FULL LEGAL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO
PERFORM THEIR OBLIGATIONS HEREUNDER.  HOWEVER, THIS AGREEMENT SHALL BECOME
EFFECTIVE ONLY UPON THE SATISFACTION OF THE CONDITIONS SET FORTH IN ARTICLE
11.1.

(C)                                  THIS AGREEMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION FOR THE CHINESE PARTIES. THE EXECUTION AND DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY THE CHINESE PARTIES, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE FULFILMENT BY THE CHINESE
PARTIES OF THE TERMS, CONDITIONS AND PROVISIONS HEREOF WILL NOT BREACH ANY
OBLIGATIONS OF THE CHINESE PARTIES UNDER ANY APPLICABLE LAWS, RULES, REGULATIONS
OR LEGAL INTERPRETATIONS; ANY JUDGMENT, ORDER, WRIT, INJUNCTION, PRONOUNCEMENT
OR JUDICIAL INTERPRETATIONS OF ANY COURT, AGENCY OR DEPARTMENT; THE ARTICLES OF
ASSOCIATION AND THE PROVISIONS OF ANY AGREEMENT, ARRANGEMENT OR

10


--------------------------------------------------------------------------------




 

                                                UNDERSTANDING TO WHICH THE
CHINESE PARTIES ARE PARTY TO THE SAME OR BY WHICH ANY OF THEM ARE BOUND.

(D)                                 EACH OF THE INDIVIDUALS WHO ARE TO EXECUTE
THIS AGREEMENT ON BEHALF THE CHINESE PARTIES HAVE OBTAINED THE NECESSARY
AUTHORIZATION FOR THE EXECUTION OF SUCH DOCUMENT.


4.2                                 EACH OF THE CHINESE PARTIES AND VALIN MPM
FURTHER REPRESENTS AND WARRANTS TO STAR CHINA AS OF THE DATE HEREOF AND THE
FUNDING DATE AS FOLLOWS:

(A)                                  THE CAPITALIZATION OF VALIN MPM, AS
DESCRIBED IN RECITAL 1 OF THIS AGREEMENT, IS TRUE AND CORRECT IN ALL RESPECTS. 
THE EQUITY INTERESTS IN VALIN MPM OWNED BY THE CHINESE PARTIES ARE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE AND ARE FREE AND CLEAR OF ANY AND ALL
LIENS, INCLUDING ANY CLAIMS BY ANY THIRD PARTY, INCLUDING ANY GOVERNMENTAL BODY,
VOTING PROXY ARRANGEMENT OR VOTING RIGHT TRUST ARRANGEMENT.

(b)                                Valin MPM is a duly incorporated limited
liability company and validly existing under PRC Law and has obtained all the
necessary approval, licenses and permits necessary to conduct its authorized
business.

 

(c)                                 The Merger and the merger of Hengyang Steel
Billet Co Ltd and Hengyang Special Steel Co Ltd into Hengyang Steel Tube have
been completed in accordance with applicable PRC Law and Valin MPM has assumed
ownership of all of Hengyang Steel Tube’s assets immediately prior to the Merger
as described in Recital 2 of this Agreement.

 

(D)                                 VALIN MPM HAS COMPLIED WITH APPLICABLE PRC
LAW AND PRODUCT STANDARDS OF CHINA WHETHER IN THE DESIGN AND MANUFACTURING OF
ITS PRODUCTS OR OTHERWISE.  VALIN MPM HAS ALL OF THE NECESSARY MANUFACTURING
PERMITS FOR ALL OF THE PRODUCTS MANUFACTURED BY VALIN MPM THAT ARE SUBJECT TO
MANUFACTURING PERMIT REQUIREMENTS.

(E)                                  VALIN MPM HAS NO SUBSIDIARIES AND DOES NOT
OWN ANY EQUITY INTERESTS IN ANOTHER PERSON.

(F)                                    EACH OF THE FINANCIAL STATEMENTS IS
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND PRESENTS FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND
CASH FLOWS OF VALIN MPM AS AT THE DATES AND FOR THE PERIODS INDICATED THEREIN. 
ALL BOOKS, RECORDS AND ACCOUNTS OF VALIN MPM ARE ACCURATE AND COMPLETE AND ARE
MAINTAINED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GOOD BUSINESS PRACTICE
AND ALL APPLICABLE LAWS.  VALIN MPM MAINTAINS SYSTEMS OF INTERNAL ACCOUNTING
CONTROLS SUFFICIENT TO

11


--------------------------------------------------------------------------------




 

                                                PROVIDE REASONABLE ASSURANCES
THAT:  (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION; (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
THE PREPARATION OF FINANCIAL STATEMENTS AND TO MAINTAIN ACCOUNTABILITY FOR
ASSETS; (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATION; AND (IV) THE RECORDED ACCOUNTABILITY FOR
ASSETS IS COMPARED WITH THE ACTUAL LEVELS AT REASONABLE INTERVALS AND
APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.

(G)                                 THERE ARE NO AGREEMENTS OR UNDERSTANDINGS
THAT GIVE ANY PERSON OTHER THAN STAR CHINA AND ITS DESIGNEE THE RIGHT TO ACQUIRE
AN INTEREST IN THE JV COMPANY OR VALIN MPM.  THERE ARE NO AGREEMENTS OR
UNDERSTANDINGS THAT REQUIRE THE JV COMPANY OR VALIN MPM TO REPURCHASE THE EQUITY
INTERESTS OF ANY EQUITY HOLDER.

(H)                                 VALIN MPM DOES NOT HAVE ANY LIABILITIES
OTHER THAN THOSE (I) SPECIFICALLY REFLECTED ON AND FULLY RESERVED AGAINST IN
ACCORDANCE WITH PRC GAAP IN THE FINANCIAL STATEMENTS, (II) INCURRED IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE SINCE THE BASE DATE OF
VALUATION OR (III) THAT ARE IMMATERIAL TO VALIN MPM.

(I)                                     EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT, SINCE THE BASE DATE OF VALUATION (X) VALIN MPM HAS CONDUCTED ITS
BUSINESS ONLY IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE
AND (Y) THERE HAS NOT BEEN ANY EVENT, CHANGE, OCCURRENCE OR CIRCUMSTANCE THAT,
INDIVIDUALLY OR IN THE AGGREGATE WITH ANY SUCH EVENTS, CHANGES, OCCURRENCES OR
CIRCUMSTANCES, HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL IMPACT
ON VALIN MPM.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SINCE THE BASE
DATE OF VALUATION:

(I)                       EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(I), THERE HAS
NOT BEEN ANY DAMAGE, DESTRUCTION OR LOSS EXCEPT FOR NORMAL WEAR AND TEAR,
WHETHER OR NOT COVERED BY INSURANCE, WITH RESPECT TO THE PROPERTY AND ASSETS OF
VALIN MPM HAVING A REPLACEMENT COST OF MORE THAN US$2,000,000 FOR ANY SINGLE
LOSS OR US$2,000,000 FOR ALL SUCH LOSSES;

(II)                    EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(II), THERE HAS
NOT BEEN ANY DECLARATION, SETTING ASIDE OR PAYMENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION IN RESPECT OF ANY EQUITY INTERESTS OF VALIN MPM;

 

12


--------------------------------------------------------------------------------


 

(III)                 EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(III), VALIN MPM HAS
NOT REACHED ANY AGREEMENT WITH ANY NATIONAL, PROVINCIAL OR LOCAL TAX AUTHORITIES
TO CHANGE ITS TAX POSITION OR THE GENERAL TAX TREATMENT;

(IV)                EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(IV), VALIN MPM HAS
NOT ENTERED INTO ANY TRANSACTION OR CONTRACT THE VALUE OF WHICH EXCEEDS THE
AMOUNT EQUIVALENT TO US$500,000 OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE, AND VALIN MPM HAS NOT ENTERED INTO ANY AGREEMENT
OR UNDERSTANDINGS GRANTING ANY PERSON THE DIRECT OR INDIRECT RIGHT TO DISTRIBUTE
OR MARKET VALIN MPM PRODUCTS;

(V)                   EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(V), VALIN MPM HAS
NOT FAILED TO PAY AND DISCHARGE DUE CURRENT LIABILITIES EXCEPT WHERE SUCH AMOUNT
HAS BEEN REFLECTED IN THE FINANCIAL STATEMENTS OR VALIN MPM HAS DISPUTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND SUCH DISPUTED AMOUNTS ARE PROPERLY RESERVED
IN THE FINANCIAL STATEMENTS;

(VI)                EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(VI), VALIN MPM HAS
NOT MADE ANY LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS TO, OR INVESTMENTS IN, ANY
PERSON OR PAID ANY FEES OR EXPENSES TO ANY CHINESE PARTY OR ANY DIRECTOR,
OFFICER, PARTNER, STOCKHOLDER OR AFFILIATE OF ANY CHINESE PARTY OUTSIDE THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

(VII)             EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(VII), VALIN MPM HAS NOT
MORTGAGED, PLEDGED OR SUBJECTED TO ANY LIEN ON ANY OF ITS ASSETS;

(VIII)          EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(VIII), VALIN MPM HAS NOT
DISCHARGED ANY LIEN ON ANY OF THE OTHER’S ASSETS, EXCEPT IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE;

(IX)                  EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(IX), VALIN MPM HAS
NOT CANCELLED OR COMPROMISED ANY DEBT OR CLAIM OR AMENDED, CANCELLED,
TERMINATED, RELINQUISHED, WAIVED OR RELEASED ANY CONTRACT OR RIGHT EXCEPT IN THE
ORDINARY COURSE OF BUSINESS AND WHICH, IN THE AGGREGATE, WOULD NOT BE MATERIAL
TO VALIN MPM;

(X)                     EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(X), VALIN MPM HAS
NOT MADE OR COMMITTED TO MAKE ANY CAPITAL EXPENDITURES OR CAPITAL ADDITIONS OR
BETTERMENTS IN EXCESS OF US$1,000,000 INDIVIDUALLY OR US$5,000,000 IN THE
AGGREGATE;

(XI)                  EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(XI), VALIN MPM HAS
NOT ISSUED, CREATED, INCURRED, ASSUMED, GUARANTEED, ENDORSED OR OTHERWISE BECOME

13


--------------------------------------------------------------------------------




                                  LIABLE OR RESPONSIBLE WITH RESPECT TO (WHETHER
DIRECTLY, CONTINGENTLY, OR OTHERWISE) ANY INDEBTEDNESS OUTSIDE THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

(XII)               EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(XII), VALIN MPM HAS
NOT GRANTED ANY LICENSE OR SUBLICENSE OF ANY RIGHTS UNDER OR WITH RESPECT TO ANY
INTELLECTUAL PROPERTY RIGHTS HELD BY VALIN MPM EXCEPT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE; AND

(XIII)            EXCEPT AS SET FORTH ON APPENDIX 4.2(I)(XIII), VALIN MPM HAS
NOT INSTITUTED OR SETTLED ANY LEGAL PROCEEDING RESULTING IN A PAYMENT.

(J)                                     ALL TAX RETURNS REQUIRED TO BE FILED BY
OR ON BEHALF OF VALIN MPM HAVE BEEN DULY AND TIMELY FILED WITH THE RELEVANT
TAXING AUTHORITY, AND (I) ALL SUCH TAX RETURNS ARE TRUE, COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS; (II) ALL TAXES PAYABLE BY OR ON BEHALF OF VALIN MPM HAVE
BEEN FULLY AND TIMELY PAID OR HAVE BEEN FULLY DISCLOSED OR RESERVED AGAINST IN
ACCORDANCE WITH PRC LAW; AND (III) ALL TAXABLE EVENTS ON WHICH TAXES NOT YET DUE
AND PAYABLE PRIOR TO THE DATE HEREOF OR THE FUNDING DATE, AS APPLICABLE, ARE
PROPERLY RECORDED IN THE FINANCIAL STATEMENTS AND IN THE BOOKS AND RECORDS OF
VALIN MPM.

(K)                                  ALL REAL PROPERTY AND INTERESTS IN REAL
PROPERTY LEASED OR CONTRACTED FOR (INCLUDING, WITHOUT LIMITATION, LAND USE
RIGHTS) BY VALIN MPM ARE INCLUDED IN THE LIST ATTACHED AS APPENDIX 4.2(K) (THE
“MPM REAL PROPERTY LEASES”).  VALIN MPM, HAS A VALID, BINDING AND ENFORCEABLE
LEASEHOLD INTEREST UNDER EACH OF THE LEASES UNDER WHICH IT IS A LESSEE, FREE AND
CLEAR OF ALL LIENS.  EACH OF THE MPM REAL PROPERTY LEASES IS IN FULL FORCE AND
EFFECT.  SAVE AS DISCLOSED IN APPENDIX 4.2(K), VALIN MPM IS NOT IN DEFAULT UNDER
ANY MPM REAL PROPERTY LEASE AND NO EVENT HAS OCCURRED AND NO CIRCUMSTANCE EXISTS
WHICH, IF NOT REMEDIED, AND WHETHER WITH OR WITHOUT NOTICE OR THE PASSAGE OF
TIME OR BOTH, WOULD RESULT IN SUCH A DEFAULT OR THE ABILITY OF ANY THIRD PARTY
TO MAKE ANY CLAIMS AGAINST VALIN MPM. VALIN MPM HAS NOT RECEIVED OR GIVEN ANY
NOTICE OF ANY DEFAULT OR EVENT THAT WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT BY VALIN MPM UNDER ANY OF THE MPM REAL PROPERTY LEASES AND,
TO THE KNOWLEDGE OF VALIN MPM AND THE CHINESE PARTIES, NO OTHER PARTY IS IN
DEFAULT THEREOF, AND NO PARTY TO ANY MPM REAL PROPERTY LEASE HAS EXERCISED ANY
TERMINATION RIGHTS WITH RESPECT THERETO.

(L)                                     AN EFFECTIVE LAND USE RIGHTS CERTIFICATE
HAS BEEN ISSUED WITH RESPECT TO THE LAND DESCRIBED ON APPENDIX 4.2(L), WHICH IS
OCCUPIED AND USED BY VALIN MPM AND, THEREFORE, THERE WILL BE NO RISK OF RIGHT
CLAIM OR DAMAGE CLAIM AGAINST VALIN MPM IN RELATION TO THE LAND USE RIGHT IN
QUESTION. A VALID

14


--------------------------------------------------------------------------------




                                                CONSTRUCTION PERMIT IN
CONNECTION WITH THE VALIN MPM OFFICE BUILDING LOCATED AT ZHENGXIANG DISTRICT,
DALI NEW VILLAGE NO. 18 HAS BEEN ISSUED TO VALIN MPM AND THEREFORE, THERE WILL
BE NO RISK OF ADMINISTRATIVE PENALISATION OR ADMINISTRATIVE PROCEEDINGS AGAINST
VALIN MPM IN RELATION TO THE CONSTRUCTION PERMIT OF THIS BUILDING.

(M)                               EXCEPT AS OTHERWISE DISCLOSED IN APPENDIX
4.2(M), VALIN MPM HAS GOOD AND MARKETABLE TITLE TO ALL OF THE ITEMS OF TANGIBLE
PERSONAL PROPERTY USED IN THE BUSINESS OF VALIN MPM (EXCEPT AS SOLD OR DISPOSED
OF SUBSEQUENT TO THE DATE THEREOF IN THE ORDINARY COURSE OF BUSINESS AND NOT IN
VIOLATION OF THIS AGREEMENT), FREE AND CLEAR OF ANY AND ALL LIENS.  ALL SUCH
ITEMS OF TANGIBLE PERSONAL PROPERTY WHICH, INDIVIDUALLY OR IN THE AGGREGATE, ARE
MATERIAL TO THE OPERATION OF THE BUSINESS OF VALIN MPM ARE IN GOOD CONDITION AND
IN A STATE OF GOOD MAINTENANCE AND REPAIR (ORDINARY WEAR AND TEAR EXCEPTED) AND
ARE SUITABLE FOR THE PURPOSES USED.

(N)                                 APPENDIX 4.2(N) SETS FORTH AN ACCURATE AND
COMPLETE LIST OF ALL INTELLECTUAL PROPERTY RIGHTS OWNED OR USED BY VALIN MPM. 
VALIN MPM IS THE SOLE AND EXCLUSIVE OWNER OF, OR HAS VALID AND CONTINUING RIGHTS
TO USE, SELL OR LICENSE, AS THE CASE MAY BE, ALL INTELLECTUAL PROPERTY RIGHTS
USED, SOLD OR LICENSED BY VALIN MPM IN ITS BUSINESS AS PRESENTLY CONDUCTED AND
AS CURRENTLY PROPOSED TO BE CONDUCTED, FREE AND CLEAR OF ALL LIENS OR
OBLIGATIONS TO OTHERS SAVE FOR THE RESTRICTIONS UNDER THE APPLICABLE LAW AND THE
OBLIGATIONS PROVIDED IN THE RELEVANT INTELLECTUAL PROPERTY RIGHTS LICENSING
AGREEMENTS.

(O)                                 APPENDIX 4.2(O) SETS FORTH, BY REFERENCE TO
THE APPLICABLE SUB-ARTICLE OF THIS ARTICLE 4.2(O), ALL OF THE FOLLOWING
EFFECTIVE CONTRACTS, WHETHER WRITTEN OR ORAL, OR UNDERSTANDINGS, TO WHICH VALIN
MPM IS A PARTY OR BY WHICH VALIN MPM OR ITS ASSETS OR PROPERTIES ARE BOUND
(COLLECTIVELY, THE “MATERIAL CONTRACTS”):

(I)                       CONTRACTS WITH ANY CHINESE PARTY OR ANY CURRENT OR
FORMER OFFICER, DIRECTOR, STOCKHOLDER OR AFFILIATE OF VALIN MPM OR ANY CHINESE
PARTY;

(II)                    CONTRACTS WITH ANY LABOR UNION OR ASSOCIATION
REPRESENTING ANY EMPLOYEE OF VALIN MPM;

(III)                 CONTRACTS FOR JOINT VENTURES, STRATEGIC ALLIANCES,
PARTNERSHIPS, LICENSING ARRANGEMENTS, OR SHARING OF PROFITS OR PROPRIETARY
INFORMATION;

(IV)                CONTRACTS CONTAINING COVENANTS OF VALIN MPM NOT TO COMPETE
IN ANY LINE OF BUSINESS OR WITH ANY PERSON IN ANY GEOGRAPHICAL AREA OR NOT TO
SOLICIT OR HIRE ANY PERSON WITH RESPECT TO EMPLOYMENT OR COVENANTS OF

15


--------------------------------------------------------------------------------




                                  ANY OTHER PERSON NOT TO COMPETE WITH VALIN MPM
IN ANY LINE OF BUSINESS OR IN ANY GEOGRAPHICAL AREA OR NOT TO SOLICIT OR HIRE
ANY PERSON WITH RESPECT TO EMPLOYMENT;

(V)                   CONTRACTS RELATING TO THE ACQUISITION (BY MERGER, PURCHASE
OF STOCK OR ASSETS OR OTHERWISE) BY VALIN MPM OF ANY OPERATING BUSINESS OR
MATERIAL ASSETS OR THE EQUITY OF ANY OTHER PERSON;

(VI)                CONTRACTS RELATING TO THE INCURRENCE, ASSUMPTION OR
GUARANTEE OF ANY INDEBTEDNESS OR IMPOSING A LIEN ON ANY OF THE ASSETS OF VALIN
MPM, INCLUDING INDENTURES, GUARANTEES, LOAN OR CREDIT AGREEMENTS, SALE AND
LEASEBACK AGREEMENTS, PURCHASE MONEY OBLIGATIONS INCURRED IN CONNECTION WITH THE
ACQUISITION OF PROPERTY, MORTGAGES, PLEDGE AGREEMENTS, SECURITY AGREEMENTS,
CONDITIONAL SALE OR TITLE RETENTION AGREEMENTS, OR OUTSTANDING CONTRACTS OF
SURETY OR INDEMNIFICATION, DIRECT OR INDIRECT, BY VALIN MPM;

(VII)             PURCHASE CONTRACTS GIVING RISE TO LIABILITIES OF VALIN MPM
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS IN EXCESS OF THE EQUIVALENT OF
US$500,000;

(VIII)          ALL CONTRACTS PROVIDING FOR PAYMENTS BY OR TO VALIN MPM, OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS, IN EXCESS OF THE EQUIVALENT OF
US$500,000 IN ANY FISCAL YEAR OR THE EQUIVALENT OF US$500,000 IN THE AGGREGATE
DURING THE TERM THEREOF;

(IX)                  ALL CONTRACTS OBLIGATING VALIN MPM TO PROVIDE OR OBTAIN
PRODUCTS OR SERVICES FOR A PERIOD OF ONE YEAR OR MORE OR REQUIRING VALIN MPM TO
PURCHASE OR SELL A STATED PORTION OF ITS REQUIREMENTS OR OUTPUTS;

(X)                     CONTRACTS UNDER WHICH VALIN MPM HAS MADE ADVANCES OR
LOANS TO ANY OTHER PERSON;

(XI)                  CONTRACTS PROVIDING FOR SEVERANCE, RETENTION, CHANGE IN
CONTROL OR OTHER SIMILAR PAYMENTS;

(XII)               CONTRACTS FOR THE EMPLOYMENT OF ANY INDIVIDUAL ON A
FULL-TIME, PART-TIME OR CONSULTING OR OTHER BASIS PROVIDING ANNUAL COMPENSATION
IN EXCESS OF THE EQUIVALENT OF US$500,000;

(XIII)            MATERIAL MANAGEMENT CONTRACTS AND OUTSOURCING CONTRACTS WITH
INDEPENDENT CONTRACTORS OR CONSULTANTS (OR SIMILAR ARRANGEMENTS) THAT

16


--------------------------------------------------------------------------------




 

                                  ARE NOT CANCELLABLE WITHOUT PENALTY OR FURTHER
PAYMENT AND WITHOUT MORE THAN 30 DAYS NOTICE;

(XIV)           CONTRACTS (OR GROUP OF RELATED CONTRACTS) WHICH FALL OUTSIDE THE
ORDINARY COURSE OF BUSINESS AND INVOLVE THE EXPENDITURE OF MORE THAN THE
EQUIVALENT OF US$500,000 ANNUALLY OR THE EQUIVALENT OF US$500,000 IN THE
AGGREGATE OR REQUIRE PERFORMANCE BY ANY PARTY MORE THAN SIX MONTHS FROM THE DATE
HEREOF; AND

(XV)              CONTRACTS THAT ARE OTHERWISE MATERIAL TO VALIN MPM.

Each of the Material Contracts is in full force and effect and is the legal,
valid and binding obligation of Valin MPM and of the other parties thereto,
enforceable against each of them in accordance with its terms and, upon
consummation of the transactions contemplated by this Agreement, shall, except
as otherwise stated in Appendix 4.2(o), continue in full force and effect
without penalty or other adverse consequence.  Valin MPM is not in default under
any Material Contract, nor, to the Knowledge of Valin MPM or the Chinese
Parties, is any other party to any Material Contract in breach of or default
thereunder, and no event has occurred that with the lapse of time or the giving
of notice or both would constitute a breach or default by Valin MPM or any other
party thereunder.  No party to any of the Material Contracts has exercised any
termination rights with respect thereto, and no party has given notice of any
significant dispute with respect to any  Material Contract.  Valin MPM has
delivered to Star China true, correct and complete copies of all of the Material
Contracts, together with all amendments, modifications or supplements thereto.

(P)                                 ATTACHED AS APPENDIX 4.2(P) IS A LIST OF ALL
MATERIAL BENEFITS THAT THE JV COMPANY WILL BE REQUIRED TO PROVIDE TO ITS
EMPLOYEES ON AN ONGOING BASIS IN ACCORDANCE WITH CONTRACTS ENTERED INTO WITH
SUCH EMPLOYEES OR IN ACCORDANCE WITH APPLICABLE PRC LAW.

(Q)                                 EXCEPT AS SET FORTH IN APPENDIX 4.2(Q),
THERE IS NO LEGAL PROCEEDING PENDING OR, TO THE KNOWLEDGE OF VALIN MPM,
THREATENED AGAINST VALIN MPM (OR TO THE KNOWLEDGE OF VALIN MPM OR THE CHINESE
PARTIES, PENDING OR THREATENED, AGAINST ANY OF THE OFFICERS, DIRECTORS OR
EMPLOYEES OF VALIN MPM WITH RESPECT TO THEIR BUSINESS ACTIVITIES ON BEHALF OF
VALIN MPM), OR TO WHICH VALIN MPM IS OTHERWISE A PARTY BEFORE ANY GOVERNMENTAL
BODY; NOR TO THE KNOWLEDGE OF VALIN MPM NOR THE CHINESE PARTIES IS THERE ANY
REASONABLE BASIS FOR ANY SUCH LEGAL PROCEEDING.  EXCEPT AS SET FORTH ON APPENDIX
4.2(Q), VALIN MPM IS NOT SUBJECT TO ANY EFFECTIVE ORDER TO WHICH IT IS A PARTY
THAT HAS NOT BEEN FULLY PERFORMED, NOR IS IT IN BREACH OR VIOLATION OF SUCH

17


--------------------------------------------------------------------------------




                                                ORDER.  EXCEPT AS SET FORTH ON
APPENDIX 4.2(Q), VALIN MPM IS NOT ENGAGED IN ANY LEGAL ACTION TO RECOVER MONIES
DUE IT OR FOR DAMAGES SUSTAINED BY IT.  THERE ARE NO LEGAL PROCEEDINGS PENDING
OR, TO THE KNOWLEDGE OF VALIN MPM OR THE CHINESE PARTIES, THREATENED AGAINST
VALIN MPM OR TO WHICH VALIN MPM IS OTHERWISE A PARTY RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(R)                                    VALIN MPM HAS INSURANCE POLICIES IN FULL
FORCE AND EFFECT (A) FOR SUCH AMOUNTS AS ARE SUFFICIENT FOR ALL REQUIREMENTS OF
PRC LAW AND INSURANCE RELATED PROVISIONS OF AGREEMENTS REQUIRING INSURANCE
POLICIES TO BE TAKEN OUT TO WHICH VALIN MPM IS A PARTY OR BY WHICH IT IS BOUND
AND (B) WHICH ARE IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND AGAINST SUCH RISKS
AND LOSSES, AS ARE REASONABLE FOR THE BUSINESS, ASSETS AND PROPERTIES OF VALIN
MPM (COMPARED TO ANOTHER PRC ENTERPRISE IN THE SAME INDUSTRY FOLLOWING PRUDENT
OPERATIONAL PRACTICE).

(S)                                  THE INVENTORIES OF VALIN MPM ARE IN GOOD
AND MARKETABLE CONDITION AND ARE USABLE AND SALEABLE IN THE ORDINARY COURSE OF
BUSINESS.  THE INVENTORIES OF VALIN MPM SET FORTH IN THE FINANCIAL STATEMENTS
WERE PROPERLY STATED THEREIN IN ACCORDANCE WITH PRC GAAP.  ADEQUATE RESERVES
HAVE BEEN REFLECTED IN THE FINANCIAL STATEMENTS FOR OBSOLETE, DAMAGED,
UNQUALIFIED, EXCESS, SLOW-MOVING OR OTHERWISE UNUSABLE INVENTORY IN ACCORDANCE
WITH PRC GAAP.  THE INVENTORIES OF VALIN MPM CONSTITUTE SUFFICIENT QUANTITIES
FOR THE NORMAL OPERATION OF BUSINESS IN ACCORDANCE WITH PAST PRACTICE.

(T)                                    ALL ACCOUNTS AND NOTES RECEIVABLE OF
VALIN MPM HAVE ARISEN FROM BONA FIDE TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE AND ARE PAYABLE ON ORDINARY TRADE TERMS. 
ALL ACCOUNTS AND NOTES RECEIVABLE OF VALIN MPM REFLECTED IN THE FINANCIAL
STATEMENTS ARE GOOD AND COLLECTIBLE AT THE AGGREGATE RECORDED AMOUNTS THEREOF,
OR DOUBTFUL ACCOUNT RESERVES HAVE BEEN FULLY MADE IN ACCORDANCE WITH PRC GAAP. 
EXCEPT AS SET FORTH IN APPENDIX 4.2(T), ALL ACCOUNTS AND NOTES RECEIVABLE
ARISING AFTER THE BASE DATE OF VALUATION ARE GOOD AND COLLECTIBLE AT THE
AGGREGATE RECORDED AMOUNTS THEREOF, OR DOUBTFUL ACCOUNT RESERVES HAVE BEEN FULLY
MADE IN ACCORDANCE WITH PRC GAAP.  NONE OF THE ACCOUNTS OR THE NOTES RECEIVABLE
OF VALIN MPM (I) ARE SUBJECT TO ANY SETOFFS OR COUNTERCLAIMS OR (II) REPRESENT
OBLIGATIONS FOR GOODS SOLD ON CONSIGNMENT, ON APPROVAL OR ON A SALE-OR-RETURN
BASIS OR SUBJECT TO ANY OTHER REPURCHASE ARRANGEMENT.  ALL ACCOUNTS PAYABLE OF
VALIN MPM REFLECTED IN THE FINANCIAL STATEMENTS OR ARISING AFTER THE BASE DATE
OF VALUATION ARE THE RESULT OF BONA FIDE TRANSACTIONS IN THE

18


--------------------------------------------------------------------------------




                                                ORDINARY COURSE OF BUSINESS AND
HAVE BEEN PAID OR ARE NOT YET DUE AND PAYABLE IN ACCORDANCE WITH PRC GAAP.

(U)                                 EXCEPT AS SET FORTH IN APPENDIX 4.2(O), NO
DIRECTOR OR SENIOR MANAGEMENT PERSONNEL OR EQUITY HOLDER OF VALIN MPM, ITS
DIRECTORS OR SENIOR MANAGEMENT PERSONNEL, ANY MEMBER OF HIS, HER OR THEIR
IMMEDIATE FAMILY OR ANY OF THEIR RESPECTIVE AFFILIATES (“RELATED PERSONS”) (I)
OWES ANY AMOUNT TO VALIN MPM NOR DOES VALIN MPM OWE ANY AMOUNT TO, OR HAS VALIN
MPM COMMITTED TO MAKE ANY LOAN OR EXTEND OR GUARANTEE CREDIT TO OR FOR THE
BENEFIT OF, ANY RELATED PERSON, (II) IS INVOLVED IN ANY BUSINESS ARRANGEMENT OR
OTHER RELATIONSHIP WITH VALIN MPM (WHETHER WRITTEN OR ORAL), (III) OWNS ANY
PROPERTY OR RIGHT, TANGIBLE OR INTANGIBLE, THAT IS USED BY VALIN MPM, (IV) HAS
ANY CLAIM OR CAUSE OF ACTION AGAINST VALIN MPM OR (V) OWNS ANY DIRECT OR
INDIRECT INTEREST OF ANY KIND IN, OR CONTROLS OR IS A DIRECTOR, OFFICER,
EMPLOYEE OR PARTNER OF, OR CONSULTANT TO, OR LENDER TO OR BORROWER FROM OR HAS
THE RIGHT TO PARTICIPATE IN THE PROFITS OF, ANY PERSON WHICH IS A COMPETITOR,
SUPPLIER, CUSTOMER, LANDLORD, TENANT, CREDITOR OR DEBTOR OF VALIN MPM.

(V)                                 NO EVENTS HAVE OCCURRED AND NO CIRCUMSTANCES
EXIST WHICH MAY PREVENT OR INTERFERE WITH THE FULL COMPLIANCE OF VALIN MPM WITH
PRC LAW ON ENVIRONMENTAL PROTECTION, WHETHER NATIONAL, LOCAL OR PROVINCIAL, OR
WHICH MAY GIVE RISE TO ANY LEGAL LIABILITY ON THE PART OF VALIN MPM BASED ON
NON-COMPLIANCE WITH PRC LAW ON ENVIRONMENTAL PROTECTION OR ANY REQUIREMENTS OF
THE GOVERNMENT ENVIRONMENTAL PROTECTION AGENCIES, WHETHER NATIONAL, LOCAL OR
PROVINCIAL.

(W)                               IMMEDIATELY PRIOR TO THE MERGER, HENGYANG
STEEL TUBE DOES NOT HAVE ANY LIABILITIES OTHER THAN THOSE (I) SPECIFICALLY
REFLECTED ON AND FULLY RESERVED AGAINST IN ACCORDANCE WITH PRC GAAP IN THE
FINANCIAL STATEMENTS, (II) INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE SINCE THE BASE DATE OF VALUATION OR (III) THAT ARE
IMMATERIAL TO HENGYANG STEEL TUBE.

(X)                                   VALIN MPM HAS, IN RELATION TO EACH OF ITS
CURRENT AND FORMER WORKING PERSONNEL AND SENIOR MANAGEMENT PERSONNEL, FULLY
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE PRC LAW, WHETHER NATIONAL,
LOCAL OR PROVINCIAL AND EMPLOYMENT CONTRACTS CONCERNING THEIR EMPLOYMENT,
TERMINATION, WAGES AND BENEFITS.

(Y)                                 THE INTELLECTUAL PROPERTY RIGHTS WHICH ARE
OWNED OR OTHERWISE USED BY VALIN MPM ARE DULY REGISTERED WITH THE RELEVANT
AUTHORITIES BY VALIN MPM OR PROPERLY LICENSED TO VALIN MPM IN ACCORDANCE WITH
THE APPLICABLE LAW. 

19


--------------------------------------------------------------------------------




                                                EXCEPT AS SET FORTH ON APPENDIX
4.2 (Y), THE OPERATIONS OF VALIN MPM DO NOT INFRINGE ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY.  NO CLAIM HAS BEEN MADE OR THREATENED BY ANY THIRD
PARTY WHICH ALLEGES ANY SUCH INFRINGEMENT, OR WHICH OTHERWISE DISPUTES THE RIGHT
OF VALIN MPM TO USE ANY INTELLECTUAL PROPERTY RIGHTS RELATING TO ITS BUSINESS.

(Z)                                   VALIN MPM DOES NOT HAVE ANY OUTSTANDING
LIABILITIES INCLUDING INDEBTEDNESS AND GUARANTEES, OTHER THAN: (I) THOSE
SPECIFICALLY DISCLOSED IN THE FINANCIAL STATEMENTS AS OF THE BASE DATE OF
VALUATION, AS INDICATED IN APPENDIX 4.2(Z); AND (II) LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH VALIN MPM’S PAST PRACTICES, SINCE
JANUARY 1, 2006.

(AA)                            VALIN MPM HAS NOT ENTERED INTO ANY CONTRACTS,
WHETHER WRITTEN OR ORAL, FOR THE SALE OF ITS PRODUCTS, DIRECTLY OR INDIRECTLY,
IN NORTH AMERICA (CANADA, THE UNITED STATES OF AMERICA AND MEXICO, WHICH
INCLUDES ANY OFFSHORE DRILLING WITHIN THE TERRITORIAL WATERS OF SUCH COUNTRIES)
EXCEPT AS DISCLOSED IN APPENDIX 4.2(AA) AS ATTACHED HEREIN.

(BB)                          VALIN MPM HAS NOT ENTERED INTO ANY WRITTEN OR ORAL
AGREEMENTS OR UNDERSTANDINGS WITH THIRD PARTIES RELATING TO THE DIRECT OR
INDIRECT MARKETING OR DISTRIBUTION OF VALIN MPM’S PRODUCTS, EXCEPT AS SET FORTH
ON APPENDIX 4.2(BB).

(CC)                            IMMEDIATELY PRIOR TO THE MERGER, HENGYANG STEEL
TUBE HAD COMPLIED IN ALL MATERIAL ASPECTS WITH ALL APPLICABLE PRC LAW IN RESPECT
PRODUCT DESIGN AND MANUFACTURING, TAX AND LABOR MANAGEMENT AND HAD PERFORMED THE
OBLIGATIONS UNDER THE RELEVANT CONTRACTS.

(DD)                          IMMEDIATELY PRIOR TO THE MERGER, HENGYANG STEEL
TUBE HAS NOT ENTERED INTO ANY CONTRACTS, WHETHER WRITTEN OR ORAL, FOR THE SALE
OF ITS PRODUCTS DIRECTLY OR INDIRECTLY IN NORTH AMERICA (CANADA, THE UNITED
STATES OF AMERICA AND MEXICO, WHICH INCLUDES ANY OFFSHORE DRILLING WITHIN THE
TERRITORIAL WATERS OF SUCH COUNTRIES) EXCEPT AS DISCLOSED IN APPENDIX 4.2 (DD)
AS ATTACHED HERETO.

(EE)                            IMMEDIATELY PRIOR TO THE MERGER, HENGYANG STEEL
TUBE HAS NOT ENTERED INTO ANY WRITTEN OR ORAL AGREEMENTS OR UNDERSTANDINGS WITH
THIRD PARTIES RELATING TO THE DIRECT OR INDIRECT MARKETING OR DISTRIBUTION OF
HENGYANG STEEL TUBE PRODUCTS, EXCEPT AS SET FORTH ON APPENDIX 4.2(EE).

(FF)                                NO REPRESENTATION OR WARRANTY OF VALIN MPM
OR THE CHINESE PARTIES CONTAINED IN THIS AGREEMENT AND NO WRITTEN STATEMENT MADE
BY OR ON BEHALF OF VALIN MPM OR A CHINESE PARTY TO STAR CHINA OR ANY OF ITS
AFFILIATES PURSUANT TO THIS AGREEMENT CONTAINS AN UNTRUE STATEMENT OF A MATERIAL
FACT OR

20


--------------------------------------------------------------------------------




                                                OMITS TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING. 
THERE ARE NO FACTS WHICH VALIN MPM OR THE CHINESE PARTIES HAVE NOT DISCLOSED TO
STAR CHINA IN WRITING WHICH COULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL IMPACT ON VALIN MPM.


4.3                                 STAR CHINA REPRESENTS AND WARRANTS TO VALIN
MPM AND THE CHINESE PARTIES AS OF THE DATE HEREOF AND THE FUNDING DATE AS
FOLLOWS:

(A)                                  IT IS A LEGALLY ESTABLISHED AND LAWFULLY
EXISTING CORPORATION UNDER THE LAWS OF THE CAYMAN ISLANDS.

(B)                                 IT HAS OBTAINED ALL NECESSARY INTERNAL AND
EXTERNAL GOVERNMENTAL APPROVALS OR AUTHORIZATIONS, AND HAS FULL LEGAL RIGHT,
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS
HEREUNDER.

(C)                                  IT WILL MAKE PAYMENT OF THE CAPITAL
INCREASE IN ACCORDANCE WITH ARTICLE 2 OF THIS AGREEMENT.

(D)                                 TO THE EXTENT REASONABLE AND NOT UNDULY
ONEROUS TO STAR CHINA , IT WILL HANDLE OR ASSIST THE CHINESE PARTIES AND THE JV
COMPANY IN HANDLING THOSE PROCEDURES, INCLUDING BUT WITHOUT LIMITATION THOSE
WHICH ARE SET FORTH ON APPENDIX 4.4(D), THAT ARE NECESSARY TO EFFECT THE CAPITAL
INCREASE UNDER PRC LAW.

(E)                                  THIS AGREEMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION FOR IT. THE EXECUTION AND DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY IT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE FULFILMENT BY IT OF THE TERMS, CONDITIONS AND PROVISIONS
HEREOF WILL NOT: CONTRAVENE OR VIOLATE OR RESULT IN THE BREACH OF (I) ANY
OBLIGATIONS OF IT OR OF ANY APPLICABLE LAWS, (II) ANY JUDGMENT, ORDER, WRIT,
INJUNCTION OR DECREE OF ANY COURT OR OF ANY GOVERNMENTAL OFFICIAL, AGENCY OR
DEPARTMENT, OR (III) THE CHARTER AND THE PROVISIONS OF ANY MATERIAL AGREEMENT,
ARRANGEMENT OR UNDERSTANDING TO WHICH IT IS A PARTY TO THE SAME OR BY WHICH IT
IS BOUND.

(F)                                    EACH OF THE INDIVIDUALS WHO ARE TO
EXECUTE THIS AGREEMENT ON BEHALF OF IT HAS OBTAINED THE NECESSARY AUTHORIZATION
FOR THE EXECUTION OF SUCH DOCUMENT.

(G)                                 IT HAS PREPARED SUFFICIENT CAPITAL OR MADE
ADEQUATE FINANCIAL ARRANGEMENT FOR THE COMPLETION OF THIS TRANSACTION, AND SUCH
ARRANGEMENTS ARE SUFFICIENT FOR FULFILLING ITS CONTRIBUTION OBLIGATIONS UNDER
THIS AGREEMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

21


--------------------------------------------------------------------------------


 


5.                                       RESPONSIBILITIES OF THE PARTIES


5.1                                 RESPONSIBILITIES OF THE PARTIES IN RELATION
TO THE EXAMINATION AND APPROVAL OF THE CAPITAL INCREASE:

Unless otherwise stipulated in this Agreement, for completion of the Capital
Increase under this Agreement and for the conversion of Valin MPM into a
Sino-foreign joint venture enterprise, the Chinese Parties and Star China shall
work closely to obtain all necessary governmental approvals.  The Chinese
Parties shall take the lead and Star China or its relevant Affiliates shall
provide all the reasonable and necessary assistance to the Chinese Parties in
obtaining all necessary approvals. The Chinese Parties and Star China shall
provide with each other the true and complete copies of all correspondence
between any of them and any of the Governmental Authorities in connection
therewith, other than correspondence containing governmental secrets and
commercial secrets of the of the relevant Parties; provided, that the subjects
of such correspondence shall be promptly disclosed in writing to the other
Parties.


5.2                                 RESPONSIBILITIES OF STAR CHINA

Unless otherwise stipulated in this Agreement, for the completion of this
Agreement and the Capital Increase hereunder and for the establishment of the JV
Company, Star China shall:

(a)                                  Procure all authorizations, approvals and
consents from Governmental Bodies having jurisdiction over Star China, or any
third party (including without limitation Star China’s own creditor or group of
creditors), that are requisite to the completion of the Capital Increase under
this Agreement, in accordance with the Laws applicable to Star China as well as
the contracts, its charter and material agreements binding upon it;

(b)                                 In accordance with the terms of this
Agreement together with other relevant documents, make payment of the Capital
Increase amount to the JV Company in full as contemplated by Article 2; and

(c)                                  According to the requirements of the
operations of the JV Company (if any), assist Valin MPM to purchase machinery,
equipment and other materials outside China upon favourable terms and
conditions; provided that Star China shall not be required to provide any
financial assistance or support to Valin MPM in order to fulfil this covenant.

22


--------------------------------------------------------------------------------




 


5.3           MISCELLANEOUS

(a)                                  Where any of the Examination and Approval
Authorities requires the Parties to this Agreement to make any amendment to this
Agreement, the Parties shall forthwith consult in good faith and determine the
amendment proposals corresponding to the requirements of the Examination and
Approval Authorities and submit the revised version of this Agreement to such
Examination and Approval Authorities by the Chinese Parties within ten (10) days
after the execution of the revised version of this Agreement; provided, that any
Party may terminate this Agreement without any liability to any other Party
hereto if it determines, in its reasonable judgment, that any required change is
not acceptable.

(b)                                 For realization of the purpose of this
Agreement and the transactions contemplated hereby, the Parties to this
Agreement shall use their commercially reasonable endeavours to procure all
necessary approvals from the Examination and Approval Authorities. In the
process of obtaining such approvals, any Party shall provide positive and bona
fide assistance to the reasonable requirement by other Parties; provided that
such assistance shall not include the incurrence of more than de minimis cost by
any Party.


6.                                       PRE-COMPLETION CONDUCT


6.1                                 BETWEEN THE EXECUTION OF THIS AGREEMENT AND
THE FUNDING DATE, UNLESS OTHERWISE CONSENTED TO IN WRITING BY STAR CHINA OR
EXPRESSLY PERMITTED OR REQUIRED UNDER THIS AGREEMENT, EACH OF THE CHINESE
PARTIES AND VALIN MPM SHALL ENSURE THAT VALIN MPM WILL:

(A)                                  NOT CREATE, ALLOT, ISSUE, ACQUIRE, REPAY OR
REDEEM ANY SHARE OR CAPITAL OR AGREE, ARRANGE OR UNDERTAKE TO DO ANY OF THOSE
THINGS OR ACQUIRE, OR AGREE TO ACQUIRE, AN INTEREST IN A CORPORATE BODY OR MERGE
OR CONSOLIDATE WITH A CORPORATE BODY OR ANY OTHER PERSON, ENTER INTO ANY
DEMERGER TRANSACTION OR PARTICIPATE IN ANY OTHER TYPE OF CORPORATE
RECONSTRUCTION;

(B)                                 OPERATE ITS BUSINESS IN THE USUAL WAY SO AS
TO MAINTAIN ITS BUSINESS AS A GOING CONCERN;

(C)                                  NOT ACQUIRE OR DISPOSE OF, OR AGREE TO
ACQUIRE OR DISPOSE OF, ANY REVENUES, ASSETS, BUSINESS OR UNDERTAKINGS EXCEPT IN
THE USUAL COURSE OF ITS BUSINESS OR ASSUME OR INCUR, OR AGREE TO ASSUME OR
INCUR, A LIABILITY, OBLIGATION OR EXPENSE (ACTUAL OR CONTINGENT) EXCEPT IN THE
USUAL COURSE OF ITS BUSINESS;

(D)                                 NOT MAKE, OR AGREE TO MAKE, CAPITAL
EXPENDITURES EXCEEDING IN TOTAL THE EQUIVALENT OF US$5,000,000 OR INCUR, OR
AGREE TO INCUR, A COMMITMENT OR

23


--------------------------------------------------------------------------------




                                                COMMITMENTS INVOLVING CAPITAL
EXPENDITURES EXCEEDING IN TOTAL THE EQUIVALENT OF US$5,000,000, EXCEPT AS
DISCLOSED IN APPENDIX 6.1(D) AS ATTACHED HERETO;

(E)                                  NOT DECLARE, PAY OR MAKE A DIVIDEND OR
DISTRIBUTION;

(F)                                    NOT PASS ANY SHAREHOLDERS’ RESOLUTION
OTHER THAN THOSE NECESSARY FOR APPROVING THE TRANSACTION CONTEMPLATED UNDER THIS
AGREEMENT OR OTHER TRANSACTION DOCUMENTS;

(G)                                 NOT CREATE, OR AGREE TO CREATE OR AMEND, ANY
LIENS OVER ANY ASSET;

(H)                                 CONTINUE, WITHOUT AMENDMENT, EACH OF THE
INSURANCE POLICIES IN RESPECT OF WHICH VALIN MPM HAS AN INTEREST (THE
“POLICIES”) AND NOT DO, OR OMIT TO DO, ANYTHING WHICH MIGHT:

(I)                                     MAKE ANY OF THE POLICIES VOID OR
VOIDABLE; OR

(II)                                  ENTITLE ANY OF THE INSURERS UNDER ANY OF
THE POLICIES TO REFUSE INDEMNITY IN RELATION TO PARTICULAR CLAIMS IN WHOLE OR IN
PART;

I.                                         RESULT IN AN INCREASE IN THE PREMIUM
PAYABLE UNDER ANY OF THE POLICIES; OR

II.                                     PREJUDICE THE ABILITY TO EFFECT
INSURANCE, ON THE SAME OR BETTER TERMS, IN THE FUTURE;

PROVIDED, THAT THIS SHALL NOT PREVENT THE NOTIFICATION TO INSURERS OF CLAIMS IN
CIRCUMSTANCES WHICH MIGHT GIVE RISE TO CLAIMS UNDER ANY OF THE POLICIES IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT POLICIES;

(I)                                     NOT ENTER INTO A LONG-TERM, ONEROUS,
UNUSUAL OR MATERIAL AGREEMENT, ARRANGEMENT OR OBLIGATION IN EACH CASE, INVOLVING
CONSIDERATION, EXPENDITURE OR LIABILITIES IN EXCESS OF THE EQUIVALENT OF
US$5,000,000 OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;

(J)                                     NOT AMEND OR TERMINATE A MATERIAL
AGREEMENT, ARRANGEMENT OR OBLIGATION TO WHICH IT IS A PARTY OR TERMINATE ANY
CONTRACT OR COMMITMENT WHICH IS NOT CAPABLE OF BEING TERMINATED WITHOUT
COMPENSATION OR WHICH IS NOT IN THE ORDINARY COURSE OF BUSINESS OR WHICH
INVOLVES OR MAY INVOLVE TOTAL ANNUAL EXPENDITURE OF THE EQUIVALENT OF
US$5,000,000;

(K)                                  NOT AMEND THE TERMS AND CONDITIONS OF
EMPLOYMENT OR ENGAGEMENT OF A DIRECTOR, OTHER OFFICER OR EMPLOYEE (EXCEPT IN THE
USUAL COURSE OF ITS BUSINESS)

24


--------------------------------------------------------------------------------




                                                OR EMPLOY, ENGAGE OR TERMINATE
THE EMPLOYMENT OR ENGAGEMENT OF, A PERSON (EXCEPT IN THE USUAL COURSE OF ITS
BUSINESS) OR PROVIDE, OR AGREE TO PROVIDE, A GRATUITOUS PAYMENT OR BENEFIT TO A
DIRECTOR, OFFICER OR EMPLOYEE (OR ANY OF THEIR DEPENDANTS), EXCEPT FOR THE
ENGAGEMENT OF ONE OF THE FOUR ACCOUNTING FIRMS (AS DEFINED IN THE JV CONTRACTS)
AS THE AUDITORS (AS DEFINED IN THE JV CONTRACTS) OF VALIN MPM;

(L)                                     NOT AMEND, OR AGREE TO AMEND, THE TERMS
OF ITS BORROWING OR INDEBTEDNESS IN THE NATURE OF BORROWING OR CREATE, INCUR, OR
AGREE TO CREATE OR INCUR, BORROWING OR INDEBTEDNESS IN THE NATURE OF BORROWING
(EXCEPT PURSUANT TO FACILITIES DISCLOSED IN APPENDIX 6.1(L) WHERE THE AMOUNT
BORROWED OR INDEBTEDNESS DOES NOT EXCEED THE AMOUNT AVAILABLE TO BE DRAWN BY
VALIN MPM UNDER THOSE FACILITIES);

(M)                               NOT GIVE, OR AGREE TO GIVE, A GUARANTEE,
INDEMNITY OR OTHER AGREEMENT TO SECURE, OR INCUR FINANCIAL OR OTHER OBLIGATIONS
WITH RESPECT TO, ANOTHER PERSON’S OBLIGATION;

(N)                                 CONDUCT ITS BUSINESS IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH THE REQUIREMENTS OF ALL APPLICABLE PRC LAWS AND THE
GOVERNMENTAL AUTHORITIES IN CHARGE;

(O)                                 NOT ENTER INTO AN AGREEMENT, ARRANGEMENT OR
OBLIGATION (WHETHER LEGALLY ENFORCEABLE OR NOT) IN WHICH VALIN MPM, A DIRECTOR
OR FORMER DIRECTOR OF THE VALIN MPM OR A PERSON CONNECTED WITH ANY OF THEM IS
INTERESTED; AND

(P)                                 MAINTAIN SUFFICIENT FUNDS FOR ITS NORMAL
BUSINESS OPERATION.


6.2                                 EACH OF THE CHINESE PARTIES AND VALIN MPM
SHALL NOTIFY STAR CHINA IMMEDIATELY IF IT BECOMES AWARE OF A FACT OR
CIRCUMSTANCE WHICH CONSTITUTES OR WHICH WOULD OR MIGHT CONSTITUTE A BREACH OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR WHICH WOULD OR MIGHT CAUSE A
REPRESENTATION OR WARRANTY GIVEN BY ANY OF THEM TO BE UNTRUE, INACCURATE OR
MISLEADING IF GIVEN IN RESPECT OF THE FACTS OR CIRCUMSTANCES AS AT THE FUNDING
DATE.


7.                                       ARRANGEMENT FOR EMPLOYEES OF VALIN MPM

On or prior to the Establishment Date, the JV Company will enter into employment
agreements in the form as set forth in Schedule 2 of the JV Contract with the
existing Working Personnel of Valin MPM who are necessary to operate the steel
production assets.  The Term of the employment agreement shall comply with the
applicable PRC Law and shall be at least of three (3) years.  The welfare
treatment of the Working Personnel shall be no less favourite than that was set
out in the Schedule 10

25


--------------------------------------------------------------------------------




of the JV Contract.  The JV Company will acknowledge the former length of
service of such Working Personnel with HYST Group and the JV Company will offer
the Working Personnel employment benefits based on the aggregate of the former
length of service with  HYST Group and the new length of service with the JV
Company of such Working Personnel. During the operation of the JV Company going
forward, issues regarding the labor contract or the employment relationship with
the above Working Personnel shall be settled in accordance with the then
applicable PRC Law.  However, (i) any compensation, if any, payable to Working
Personnel of Valin MPM due to the termination of labor contract with such
Working Personnel as a result of the capital contribution to the JV Company by
Star China or the conversion of Valin MPM into the JV Company and (ii) any
liabilities arising from the employees’ employment by HYST Group, Valin MPM, the
JV Company or their respective Affiliates which have not been reflected in the
financial statements as of the Base Date of Evaluation (as defined in the
Capital Increase Agreement) or otherwise disclosed in writing by the Chinese
Parties to Star China before the Funding Date, shall be borne by the Chinese
Parties only.  The occurrence of any claim in relation to the aforesaid
responsibilities of the Chinese Parties shall not constitute breach of the
representations, warranties or undertakings of the Chinese Parties under this
Agreement, provided, however, that the Chinese Parties shall perform their
obligations in a timely manner in the event that it is obliged to make relevant
payments.


8.                                       TAX OF VALIN MPM

On or before the Capital Increase Registration Date, Valin MPM shall pay all
unpaid taxes including enterprise income tax (including personal income tax
payable on behalf of its Working Personnel), business tax, value added tax, real
estate taxes, custom duties, stamp duty, and any other taxes or similar
government levies, together with related penalties and interest, which taxes are
due and payable by Valin MPM prior to the Capital Increase Registration Date in
accordance with the applicable tax Laws, regulations and rules of China, or
shall make full disclosure or reserve in accordance with PRC Law with respect to
such taxes in its Financial Statements.  After the Capital Increase Registration
Date, the Chinese Parties shall be responsible for all tax actually paid or
payable by the JV Company in connection with taxable matters occurring before
the Capital Increase Registration Date which have not been expressly disclosed
or reserved in its Financial Statements.  Provided that the Chinese Parties
fulfil their obligations under this Article 8, the occurrence of such
tax-related issues shall not be regarded as the Chinese Parties having committed
a breach of their warranties or covenants or obligations hereof.

26


--------------------------------------------------------------------------------




 


9.                                       ASSETS AND DEBTS OF VALIN MPM


9.1                                 UNLESS OTHERWISE AGREED TO IN THIS
AGREEMENT, THE ASSETS AND DEBTS OF VALIN MPM BEFORE THE CAPITAL INCREASE
REGISTRATION DATE SHALL BE VESTED IN THE JV COMPANY.


9.2                                 IF ANY LIABILITIES OF VALIN MPM THAT WERE
NOT DISCLOSED IN THE FINANCIAL STATEMENTS, INDIVIDUALLY OR IN THE AGGREGATE,
RESULT IN A REDUCTION IN THE NET ASSETS OF THE JV COMPANY, VALIN TW SHALL
INDEMNIFY THE JV COMPANY IN THE FULL AMOUNT OF SUCH REDUCTION IN NET ASSETS, OR
INDEMNIFY STAR CHINA, AT STAR CHINA’S OPTION, FOR DIFFERENCE IN THE AMOUNT OF
THE CAPITAL INCREASE  HAD SUCH LIABILITIES BEEN DISCLOSED IN THOSE FINANCIAL
STATEMENTS.


10.                                 NO SHOP

From the date of this Agreement until the Funding Date or the earlier
termination of this Agreement prior to the Funding Date, the Chinese Parties
shall not, and the Chinese Parties shall cause each Affiliate and each of their
respective officers, directors, employees, representatives and agents not to,
directly or indirectly, initiate, solicit, encourage or otherwise facilitate any
inquiry, proposal, offer or discussion, or engage in any discussions or
negotiations, with any party (other than Star China or its Affiliates)
concerning any business transaction involving the sale of Valin MPM or JV
Company, the equity interests, or any subsidiary or the sale of all or
substantially all of the assets of Valin MPM or JV Company or any of the
subsidiaries (other than assets sold in the ordinary course of business).


11.                                 CONDITIONS PRECEDENT


11.1                           UPON THE FOLLOWING CONDITIONS, THIS AGREEMENT
SHALL BE LEGALLY VALID:

(a)                                  approvals to this Agreement by Provincial
Commission of State-owned Assets Supervision and Administration in Hunan;

(b)                                 approval to this Agreement by National
Development and Reform Commission;

(c)                                  approval to this Agreement, the JV Contract
and the Articles of Association by the Examination and Approval Authority; and

(d)                                 other governmental approvals (including any
Governmental Body anti-trust review and approval, if  required) as required by
Law.

27


--------------------------------------------------------------------------------




 


11.2                           STAR CHINA’S OBLIGATION TO PAY THE CAPITAL
INCREASE TO THE JV COMPANY IS CONDITIONAL UPON THE FOLLOWING:

(a)                                  all necessary corporate approvals
(including without limitation, shareholders and board resolution) of the Chinese
Parties and Valin MPM and governmental and regulatory approvals for the Capital
Increase and the establishment of the JV Company having been obtained and not
revoked;

(b)                                 the execution of the Transaction Documents
by the parties thereto;

(c)                                  all the representations and warranties of
the Chinese Parties and/or Valin MPM under this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as of the
Funding Date as though made at and as of the Funding Date, except to the extent
such representations and warranties expressly speak as of an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date);

(d)                                 there is no material breach of any of the
terms of the Transaction Documents by the parties thereto (other than Star China
) and no Event of Force Majeure has occurred under the terms hereof or thereof;

(e)                                  confirmation that all of the consents to
the Merger and the transactions contemplated hereunder or under the Transaction
Documents required by loan agreements listed in Appendix 11.2(e) have been
obtained;

(f)                                    the termination of the Management Service
Agreement dated January 1, 2006 between Valin ST and Valin MPM;

(g)                                 the Chinese Parties and Valin MPM shall have
performed and complied in all material respects with all obligations and
agreements required in this Agreement and other Transaction Documents to which
it is a party from the date hereof to the Funding Date to be performed or
complied with by them on or prior to the Funding Date;

(h)                                 No Material Adverse Change has occurred.
“Material Adverse Change”  means any change, effect, event, occurrence, state of
facts or development which individually or in the aggregate would reasonably be
expected to result in any change or effect, that is materially adverse to (i)
the historical, short-term or long-term business, assets, properties, results of
operations, condition (financial or otherwise) or prospects of Valin MPM or the
JV Company, (ii) the consummation by the parties hereto of the transactions
contemplated by this Agreement or other Transaction Documents, (iii) regulatory
or political conditions in the PRC or any outbreak of hostilities, terrorist
activities or war or (iv) the ability of the any of the Chinese Parties or Valin
MPM to consummate the transactions contemplated by this Agreement or other

28


--------------------------------------------------------------------------------




                                                Transaction Documents or perform
their obligations under this Agreement or other Transaction Documents;

(i)                                     The employees as identified in Appendix
11.2(i) shall have entered into Employment Contracts in the form with the JV
Company prior to the Funding Date;


12.                                 PERFECTION OF THE ERP SYSTEM


12.1                           THE CHINESE PARTIES UNDERTAKE THAT:

(a)                                  within ninety (90) days after the Funding
Date, the JV Company shall obtain required license to cure the current IP
infringement relating to the ERP System currently in use in order that the JV
Company could use the ERP System with proper rights or authorisation; or

(b)                                 within ninety (90) days after the Funding
Date, the JV Company will implement a new ERP system with similar features of
the current ERP System with proper rights or authorisation to replace the
current ERP System.


12.2                           AS FOR ANY CLAIMS AGAINST THE JV COMPANY RAISED
BY THIRD PARTIES IN RELATION TO THE IP INFRINGEMENT OCCURRED BEFORE THE
COMPLETION OF ANY OF THE ABOVEMENTIONED CORRECTIVE MEASURES THE CHINESE PARTIES
SHALL BE FULLY RESPONSIBLE FOR SUCH CLAIMS.


13.                                 ADJUSTMENT TO DIVIDENDS PAYABLE TO VALIN
MPM’S SHAREHOLDERS

The Parties hereto agree to adjust the dividends payable to Valin MPM’s
shareholders for the period from the date hereof until the Funding Date in the
manner as set for in Appendix 13.


14.                                 LIABILITIES FOR BREACH OF THIS AGREEMENT


14.1                           THE PARTIES SHALL BE RESPONSIBLE TO THE OTHER
PARTIES FOR THEIR REPRESENTATIONS, WARRANTIES AND COVENANTS WHICH ARE PROVEN TO
BE UNTRUE, INACCURATE OR MISLEADING THROUGH AND INCLUDING THE SECOND ANNIVERSARY
OF THE FUNDING DATE (“CLAIM PERIOD”); PROVIDED, HOWEVER, THAT THE CLAIM PERIOD
IN RELATION TO THE REPRESENTATIONS AND WARRANTIES (I) OF VALIN MPM AND THE
CHINESE PARTIES SET FORTH IN ARTICLES 4.1(A), (B), (C) AND (D), AND 4.2(A), (B),
(C), (G), (V) AND (Y) SHALL SURVIVE THE FUNDING DATE INDEFINITELY, (II) THE
CLAIM PERIOD OF THE REPRESENTATIONS AND WARRANTIES OF VALIN MPM AND THE CHINESE
PARTIES SET FORTH IN ARTICLES 4.2(I), (J), (T), (W), (X) SHALL LAPSE UPON THE
EXPIRATION OF THE APPLICABLE STATUE OF LIMITATIONS WITH RESPECT TO THE
PARTICULAR MATTER THAT IS THE SUBJECT MATTER THEREOF.

29


--------------------------------------------------------------------------------





 


14.2                           SUBJECT TO ARTICLE 14.1 HEREOF, EACH OF VALIN TW
(IN RESPECT OF ITSELF AND VALIN ST) AND VALIN ST (IN RESPECT OF ITSELF) HEREBY
AGREES TO INDEMNIFY AND HOLD STAR CHINA AND ITS RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AFFILIATES, STOCKHOLDERS, AGENTS, ATTORNEYS, REPRESENTATIVES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “STAR CHINA INDEMNIFIED PARTIES”)
HARMLESS FROM AND AGAINST, AND PAY TO THE APPLICABLE STAR CHINA INDEMNIFIED
PARTIES THE AMOUNT OF, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, OBLIGATIONS,
DEFICIENCIES, DEMANDS, JUDGMENTS, DAMAGES, INTEREST, FINES, PENALTIES, CLAIMS,
SUITS, ACTIONS, CAUSES OF ACTION, ASSESSMENTS, AWARDS, COSTS AND EXPENSES
(INCLUDING COSTS OF INVESTIGATION AND DEFENSE AND ATTORNEYS’ AND OTHER
PROFESSIONALS’ FEES), OR ANY DIMINUTION IN VALUE OR PROSPECTS, WHETHER OR NOT
INVOLVING A THIRD PARTY CLAIM (INDIVIDUALLY, A “LOSS” AND, COLLECTIVELY,
“LOSSES”):

(A)                                  BASED UPON, ATTRIBUTABLE TO OR RESULTING
FROM THE FAILURE OF ANY OF THE REPRESENTATIONS OR WARRANTIES MADE BY VALIN MPM
OR THE CHINESE PARTIES IN THIS AGREEMENT TO BE TRUE AND CORRECT IN ALL RESPECTS
AT AND AS OF THE DATE HEREOF AND AT AND AS OF THE FUNDING DATE; AND

(B)                                 BASED UPON, ATTRIBUTABLE TO OR RESULTING
FROM THE BREACH OF ANY COVENANT OR OTHER AGREEMENT ON THE PART OF VALIN MPM OR
ANY OF THE CHINESE PARTIES UNDER THIS AGREEMENT.


14.3                           SUBJECT TO ARTICLE 14.1 HEREOF, STAR CHINA HEREBY
AGREES TO INDEMNIFY AND HOLD THE CHINESE PARTIES AND THEIR DIRECTORS, MANAGEMENT
PERSONNEL, EMPLOYEES, AFFILIATES, STOCKHOLDERS, AGENTS, ATTORNEYS,
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS (COLLECTIVELY, THE “CHINESE
PARTIES INDEMNIFIED PARTIES”) HARMLESS FROM AND AGAINST, AND PAY TO THE
APPLICABLE CHINESE PARTIES INDEMNIFIED PARTIES THE AMOUNT OF, ANY AND ALL
LOSSES:

(A)                                  BASED UPON, ATTRIBUTABLE TO OR RESULTING
FROM THE FAILURE OF ANY OF THE REPRESENTATIONS OR WARRANTIES MADE BY STAR CHINA
IN THIS AGREEMENT TO BE TRUE AND CORRECT IN ALL RESPECTS AT THE DATE HEREOF AND
AS OF THE FUNDING DATE; AND

(B)                                 BASED UPON, ATTRIBUTABLE TO OR RESULTING
FROM THE BREACH OF ANY COVENANT OR OTHER AGREEMENT ON THE PART OF STAR CHINA
UNDER THIS AGREEMENT.


14.4                           THE RIGHT TO INDEMNIFICATION OR ANY OTHER REMEDY
BASED ON REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS IN THIS AGREEMENT
SHALL NOT BE AFFECTED BY ANY INVESTIGATION CONDUCTED AT ANY TIME, OR ANY
KNOWLEDGE ACQUIRED (OR CAPABLE OF BEING ACQUIRED) AT ANY TIME, WHETHER BEFORE OR
AFTER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE FUNDING DATE, WITH
RESPECT TO THE ACCURACY OR INACCURACY OF, OR COMPLIANCE WITH, ANY SUCH
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT.  THE WAIVER OF ANY CONDITION
BASED ON THE ACCURACY OF ANY SUCH REPRESENTATION OR WARRANTY,

30


--------------------------------------------------------------------------------





                                                OR ON THE PERFORMANCE OF OR
COMPLIANCE WITH ANY SUCH COVENANT OR AGREEMENTS, WILL NOT AFFECT THE RIGHT TO
INDEMNIFICATION OR ANY OTHER REMEDY BASED ON SUCH REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS.


14.5                           WITH REGARD TO THE INCREASED CAPITAL TO BE
CONTRIBUTED BY STAR CHINA TO VALIN MPM PURSUANT AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, IF STAR CHINA FAILS TO COMPLETE THE CAPITAL
INCREASE WITHIN THE TIME PERIOD AS PROVIDED IN ARTICLE 2.7 HEREOF, SUCH FAILURE
WILL BE REGARDED AS A BREACH OF THIS AGREEMENT.  IN ADDITION TO COMPLETING THE
CAPITAL CONTRIBUTION AS SOON AS POSSIBLE, STAR CHINA SHALL PAY A LIQUIDATED
DAMAGE TO THE CHINESE PARTIES FOR THE OVERDUE AMOUNT.  THE DAILY LIQUIDATED
DAMAGE SHALL BE TWO (2) TIMES OF THE AMOUNT OF THE INTEREST CALCULATED ON THE
BASIS OF THE APPLICABLE LOAN INTEREST RATE FOR THE SHORTEST TERM LOAN PUBLISHED
BY THE PEOPLE’S BANK OF CHINA AND SUCH LIQUIDATED DAMAGE SHALL BE ACCRUED TO THE
DATE OF FULL PAYMENT OF THE CAPITAL INCREASE.


14.6                           A CLAIM FOR INDEMNIFICATION FOR ANY MATTER MAY BE
ASSERTED BY NOTICE TO THE PARTY FROM WHOM INDEMNIFICATION IS SOUGHT; PROVIDED,
HOWEVER, THAT FAILURE TO SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT PRECLUDE THE
INDEMNIFIED PARTY FROM ANY INDEMNIFICATION WHICH IT MAY CLAIM IN ACCORDANCE WITH
THIS ARTICLE 14.


14.7                           AT THE ELECTION OF STAR CHINA, IN ITS SOLE
JUDGEMENT, ALL SUMS DUE AND OWING TO STAR CHINA IN CONNECTION WITH THE
INDEMNIFICATION OBLIGATIONS OF VALIN MPM AND THE CHINESE PARTIES SHALL BE PAID
(A) TO THE JV COMPANY IN FULL SATISFACTION OF SUCH SUMS DUE AND OWING TO STAR
CHINA OR (B) TO STAR CHINA, IN EITHER US DOLLARS OR RMB, AT THE DISCRETION OF
STAR CHINA.


14.8                           THE INDEMNIFYING PARTIES SHALL BE REQUIRED TO PAY
ALL SUMS DUE AND OWING TO THE PARTIES TO BE INDEMNIFIED IN CONNECTION WITH THE
FORMER’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT WITHIN 90 DAYS OF
RECEIPT OF NOTICE BY THE INDEMNIFYING PARTIES OF ANY SUMS DUE AND OWING.


14.9                           ANY DISPUTE UNDER THIS ARTICLE 14 SHALL BE
RESOLVED PURSUANT TO THE ARBITRATION PROVISIONS OF ARTICLE 18.


14.10                     ANY INDEMNIFICATION OBLIGATIONS OF THE INDEMNIFYING
PARTIES UNDER ARTICLE 14 HEREOF SHALL NOT BE DISCHARGED; PROVIDED, HOWEVER, THAT
THE INDEMNIFIED PARTIES HAVE GIVEN INDEMNIFICATION NOTICE TO THE INDEMNIFYING
PARTY OF THE BASIS OF THE CLAIM IN REASONABLE DETAIL WITHIN THE APPLICABLECLAIM
PERIOD AS PROVIDED IN ARTICLE 14.5.

 

31


--------------------------------------------------------------------------------



15.                                 TERMINATION


15.1                           IF ANY OF THE FOLLOWING EVENTS OCCUR, THEN A
PARTY (THE “TERMINATING PARTY”) MAY BY WRITTEN NOTICE TO THE OTHER PARTY OR
PARTIES AND TO THE JV COMPANY TERMINATE THIS AGREEMENT PRIOR TO THE FUNDING
DATE:

(A)                                  BY STAR CHINA IF IT BECOMES AWARE OF ANY
FACT, EVENT, CIRCUMSTANCE OR SERIES OF FACTS, EVENTS, OR CIRCUMSTANCES THAT,
INDIVIDUALLY OR COLLECTIVELY, WOULD RENDER ANY OF THE REPRESENTATIONS AND
WARRANTIES GIVEN BY VALIN MPM OR THE CHINESE PARTIES TO BE MATERIALLY UNTRUE OR
MISLEADING;

(B)                                 BY STAR CHINA IF VALIN MPM, THE JV COMPANY
OR THE CHINESE PARTIES ARE IN MATERIAL BREACH OF ANY OTHER OBLIGATION UNDER THIS
AGREEMENT, THE JV CONTRACT, THE SALE, MARKETING AND SUPPLY AGREEMENTS OR THE
TECHNOLOGY CROSS LICENSE AGREEMENT, OTHER THAN A BREACH OF THE SALES, MARKETING
AND SUPPLY AGREEMENTS OR TECHNOLOGY CROSS LICENSING AGREEMENT BY THE JV COMPANY
WHICH IS CAUSED BY STAR CHINA OR ITS AFFILIATES;

(C)                                  BY ANY OF VALIN MPM OR THE CHINESE PARTIES
IF IT BECOMES AWARE OF ANY FACT, EVENT, CIRCUMSTANCE OR SERIES OF FACTS, EVENTS,
OR CIRCUMSTANCES THAT, INDIVIDUALLY OR COLLECTIVELY, WOULD RENDER ANY OF THE
REPRESENTATIONS AND WARRANTIES GIVEN BY STAR CHINA TO BE MATERIALLY UNTRUE OR
MISLEADING;

(D)                                 BY ANY OF VALIN MPM OR THE CHINESE PARTIES
IF STAR CHINA IS IN MATERIAL BREACH OF ANY OTHER OBLIGATION UNDER THIS
AGREEMENT, THE JV CONTRACT, THE SALE, MARKETING AND SUPPLY AGREEMENTS OR THE
TECHNOLOGY CROSS LICENSE AGREEMENT, OTHER THAN A BREACH OF SUCH AGREEMENTS WHICH
IS CAUSED BY THE CHINESE PARTIES OR THEIR AFFILIATES;

(E)                                  BY STAR CHINA IF THE AMOUNT OF THE CAPITAL
INCREASE TAKING INTO ACCOUNT THE ADJUSTMENTS SET FORTH IN ARTICLE 2 EXCEEDS THE
AMOUNT SET FORTH IN SECTION 2 AND THE CHINESE PARTIES OR THE EXAMINATION AND
APPROVAL AUTHORITIES REQUIRE STAR CHINA TO MAKE CONTRIBUTION EXCEEDING SUCH
AMOUNT;

(F)                                    BY STAR CHINA IF THE EFFECTIVE DATE HAS
NOT OCCURRED BY JUNE 30, 2007 CAUSED BY A REASON (SUCH AS GOVERNMENT
NON-APPROVAL) OTHER THAN THE FAULT OF STAR CHINA;

(G)                                 BY STAR CHINA IF THE EXAMINATION AND
APPROVAL AUTHORITIES REQUIRE ITS EQUITY INTERESTS IN THE JV COMPANY TO BE
REDUCED TO BELOW 40% OR IMPOSE ANY CONDITIONS ON STAR CHINA OR THE JV COMPANY
WHICH STAR CHINA DETERMINES, IN ITS SOLE DISCRETION, ARE ONEROUS AND WOULD
RESULT IN EITHER STAR CHINA’S INVESTMENT IN THE JV COMPANY BEING SIGNIFICANTLY
IMPAIRED OR COULD RESULT IN

32


--------------------------------------------------------------------------------




                                                STAR CHINA AND/OR LONE STAR
TECHNOLOGIES BEING UNABLE TO FULFIL REQUIREMENTS OF APPLICABLE LAW; OR

(H)                                 BY STAR CHINA OR THE CHINESE PARTIES IF THEY
ELECT TO EXERCISE THEIR TERMINATION RIGHTS UNDER ARTICLE 2.1(C).

AND SUCH CIRCUMSTANCE OR BREACH WHERE CAPABLE OF REMEDY HAS NOT BEEN REMEDIED
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF NOTICE OF THE BREACH FROM THE
TERMINATING PARTY.


15.2                           SUCH TERMINATION SHALL NOT AFFECT ANY RIGHTS TO
COMPENSATION WHICH A PARTY MAY OTHERWISE HAVE AS A RESULT OF ANY BREACH BY ANY
OTHER PARTY OF THIS AGREEMENT.


16.                                 COSTS AND TAXES


16.1                           EACH PARTY SHALL BE RESPONSIBLE FOR THE PAYMENT
OF ITS OWN FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE FEES AND EXPENSES OF ALL INVESTMENT BANKERS,
COUNSEL, CONSULTANTS OR OTHER ADVISORS ENGAGED BY VALIN ST AND VALIN MPM IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS LETTER SHALL BE BORNE BY
THE JV COMPANY, AS APPLICABLE.


16.2                           EACH PARTY SHALL PAY ALL TAXES AND LEVIES PAYABLE
BY IT FOR TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT.


17.                                 CONFIDENTIALITY


17.1                           EACH PARTY SHALL KEEP SECRET AND NOT DISCLOSE TO
ANY THIRD PARTY ANY CONFIDENTIAL INFORMATION OF A TECHNICAL, FINANCIAL AND
COMMERCIAL NATURE THAT HAS BEEN OR WILL BE MADE AVAILABLE TO IT BY ANY OTHER
PARTY IN THE COURSE OF THE PREPARATION AND NEGOTIATIONS OF THIS AGREEMENT EXCEPT
WITH THE PRIOR WRITTEN CONSENT OF SUCH PARTY.


17.2                           STAR CHINA SHALL KEEP SECRET AND NOT DISCLOSE TO
ANY THIRD PARTY (OTHER THAN ITS OUTSIDE PROFESSIONAL ADVISERS) ANY CONFIDENTIAL
INFORMATION CONCERNING THE CHINESE PARTIES AND THEIR RESPECTIVE ASSOCIATED
COMPANIES THAT HAS BEEN OR WILL BE MADE AVAILABLE IN THE COURSE OF ITS DUE
DILIGENCE INVESTIGATIONS EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE CHINESE
PARTIES.  STAR CHINA WARRANTS THAT ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS
AGREEMENT SHALL BE APPLICABLE TO ITS ENGAGED EXTERNAL CONSULTANTS AND IT SHALL
BEAR JOINT AND SEVERAL LIABILITY FOR THE BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS BY SUCH EXTERNAL CONSULTANTS.


17.3                           THE ABOVE PROHIBITIONS SHALL CEASE TO APPLY IN
THE EVENT THAT THE CONFIDENTIAL INFORMATION COMES INTO THE PUBLIC DOMAIN (OTHER
THAN THROUGH ANY UNAUTHORIZED DISCLOSURE BY A PARTY) OR DISCLOSURE OF THE
CONFIDENTIAL INFORMATION IS REQUIRED BY LAW OR BY ANY COURT OR ARBITRAL
TRIBUNAL, INCLUDING, IN THE CASE OF STAR CHINA , PURSUANT

33


--------------------------------------------------------------------------------





 


                                                TO RULES AND REGULATIONS OF THE
NEW YORK STOCK EXCHANGE AND THE U.S. SECURITIES AND EXCHANGE COMMISSION AND, IN
THE CASE OF VALIN TW, PURSUANT TO RULES AND REGULATIONS OF THE CHINA SECURITIES
REGULATORY COMMISSION AND THE SHENZHEN STOCK EXCHANGE.  IF DISCLOSURE OF SUCH
INFORMATION IS REQUIRED BY LAW OR BY ANY COURT OR ARBITRAL TRIBUNAL, THE PARTY
SO REQUIRED TO DISCLOSE THE CONFIDENTIAL INFORMATION SHALL PROMPTLY INFORM THE
OTHER PARTIES BEFORE TAKING ANY ACTIONS TO MAKE ANY DISCLOSURES.


17.4                           BEFORE THE OBTAINING OF THE APPROVAL REPLIES WITH
RESPECT TO THE CAPITAL INCREASE ISSUED BY THE EXAMINATION AND APPROVAL
AUTHORITIES, EACH PARTY SHALL NOT DISCLOSE THE EXISTENCE OF THIS AGREEMENT AND
ITS CONTENTS WITHOUT THE OTHER PARTIES’ PRIOR WRITTEN CONSENT EXCEPT AS
PERMITTED PURSUANT TO ARTICLE 17.3.


18.                                 GOVERNING LAW AND DISPUTE SETTLEMENT


18.1                           THIS AGREEMENT AND ALL THE OTHER CONTRACTS,
AGREEMENTS AND DOCUMENTS FOR COMPLETING THE CAPITAL INCREASE AND THE MANNER AND
PROCEDURES OF CONVERTING VALIN MPM INTO THE JV COMPANY SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH PRC LAW.


18.2                           THE PARTIES SHALL MAKE EVERY EFFORT TO SETTLE
AMICABLY ANY AND ALL DISPUTES, CONTROVERSIES AND CONFLICTS ARISING OUT OF OR
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT AND THE PERFORMANCE OR
NON-PERFORMANCE OF THE OBLIGATIONS SET FORTH HEREIN (INCLUDING ANY QUESTIONS
REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION) (A “DISPUTE”).  DISPUTES OR
CLAIMS, IF ANY, WHICH CANNOT BE SETTLED AMICABLY BETWEEN THE PARTIES, WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH DISPUTE HAS BEEN GIVEN BY ONE
PARTY TO THE OTHER PARTY, SHALL BE REFERRED TO THE INTERNATIONAL COURT OF
ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE AND FINALLY RESOLVED BY
ARBITRATION IN HONG KONG UNDER THE RULES OF ARBITRATION OF THE INTERNATIONAL
CHAMBER OF COMMERCE (“ICC RULES”) FOR THE TIME BEING IN FORCE.  THE ICC RULES
SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE INTO THIS ARTICLE WITHIN THIS
AGREEMENT.  THE TRIBUNAL SHALL CONSIST OF ONE (1) ARBITRATOR WHO SHALL BE
APPOINTED BY THE CHAIRMAN OF THE INTERNATIONAL CHAMBER OF COMMERCE.  SUCH
ARBITRATOR SHALL NOT BE A CITIZEN OF THE UNITED STATES OF AMERICA OR CHINA. THE
COSTS OF THE ARBITRATION, INCLUDING ADMINISTRATIVE AND ARBITRATOR’S FEES, SHALL
BE BORNE BY THE PARTIES ACCORDING TO THE ARBITRATION AWARD.  EACH PARTY SHALL
BEAR THE COSTS OF ITS OWN ATTORNEY’S FEES AND EXPERT WITNESS FEES.


18.3                           THE ARBITRATION PROCEEDINGS SHALL BE IN BOTH
ENGLISH AND CHINESE AND ALL PLEADINGS AND WRITTEN EVIDENCE SHALL BE IN ENGLISH
AND CHINESE.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL, BINDING AND
ENFORCEABLE UPON THE PARTIES AND JUDGMENT UPON ANY AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IN THE
EVENT THAT THE FAILURE OF A PARTY TO THIS AGREEMENT TO COMPLY WITH THE DECISION
OF THE ARBITRATOR REQUIRES THE OTHER PARTY TO APPLY TO ANY COURT FOR ENFORCEMENT
OF SUCH

34


--------------------------------------------------------------------------------





 


                                                AWARD, THE NON-COMPLYING PARTY
SHALL BE LIABLE TO THE OTHER FOR ALL COST OF SUCH LITIGATION INCLUDING
ATTORNEY’S FEES.  THE PARTIES MAY APPLY TO ANY COURT OF COMPETENT JURISDICTION
IN ACCORDANCE WITH THIS ARTICLE 19.3 FOR TEMPORARY OR PERMANENT INJUNCTIVE
RELIEF, WITHOUT BREACH OF THIS ARTICLE 19.3 OR ABRIDGEMENT OF THE POWERS OF THE
ARBITRATOR.  NEITHER PARTY SHALL BE ENTITLED TO COMMENCE OR MAINTAIN ANY ACTION
IN ANY COURT OF LAW UPON ANY MATTER IN DISPUTE UNTIL SUCH MATTER SHALL HAVE BEEN
SUBMITTED TO, AND FINALLY DETERMINED UNDER, THE DISPUTE RESOLUTION AND
ARBITRATION PROCEDURES IN THIS ARTICLE 18.3, AND THEN ONLY FOR THE ENFORCEMENT
OF ANY ARBITRAL AWARD.  PROCESS MAY BE SERVED ON ANY PARTY IN THE MANNER SET
FORTH IN THIS AGREEMENT BY SUCH OTHER METHOD AUTHORIZED BY APPLICABLE LAW OR
COURT RULE.


18.4                           DURING THE PERIOD WHEN A DISPUTE IS BEING
RESOLVED, THE PARTIES SHALL IN ALL OTHER RESPECTS CONTINUE THEIR IMPLEMENTATION
OF THIS AGREEMENT.


19.                                 NOTICES


19.1                           UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT,
NOTICES OR OTHER COMMUNICATIONS REQUIRED TO BE GIVEN BY ANY PARTY PURSUANT TO
THIS AGREEMENT MAY BE DELIVERED PERSONALLY, BY A RECOGNIZED COURIER SERVICE,
SENT BY FACSIMILE TRANSMISSION OR SENT BY E-MAIL TRANSMISSION TO THE ADDRESSES,
FACSIMILE NUMBERS OR E-MAIL ADDRESSES OF THE OTHER PARTIES SET FORTH BELOW OR TO
SUCH OTHER ADDRESS, FACSIMILE NUMBER OR E-MAIL ADDRESS AS A PARTY MAY HAVE
SPECIFIED BY NOTICE GIVEN TO THE OTHER PARTIES PURSUANT TO THIS PROVISION.  THE
DATES ON WHICH NOTICES SHALL BE DEEMED TO HAVE BEEN EFFECTIVELY GIVEN SHALL BE
DETERMINED AS FOLLOWS:

(A)                                  NOTICES GIVEN BY PERSONAL DELIVERY SHALL BE
DEEMED EFFECTIVELY GIVEN ON THE DATE OF PERSONAL DELIVERY.

(B)                                 NOTICES GIVEN BY REGISTERED AIRMAIL (POSTAGE
PREPAID) SHALL BE DEEMED EFFECTIVELY GIVEN ON THE SEVENTH (7TH) DAY AFTER THE
DATE ON WHICH THEY WERE MAILED (AS INDICATED BY THE POSTMARK).

(C)                                  NOTICES GIVEN BY AIR COURIER SHALL BE
DEEMED EFFECTIVELY GIVEN ON THE THIRD (3) DATE OF DELIVERY (AS INDICATED BY THE
AIRWAY BILL).

(D)                                 NOTICES GIVEN BY FACSIMILE OR E-MAIL
TRANSMISSION SHALL BE DEEMED EFFECTIVELY GIVEN ON THE FIRST (1ST) BUSINESS DAY
FOLLOWING THE DATE OF TRANSMISSION (AS INDICATED BY CONFIRMATION OF TRANSMISSION
RECORDED BY THE SENDER’S FAX MACHINE).

35


--------------------------------------------------------------------------------




 


19.2                           FOR THE PURPOSE OF NOTICES, THE ADDRESSES,
FACSIMILE NUMBERS AND E-MAIL ADDRESSES OF THE PARTIES ARE AS FOLLOWS:

Hunan Valin Steel Tube & Wire Co., Ltd.:
Hua Ling Tower, No. 111 Fu Rong Road (M)
Changsha Municipality, Hunan Province
People’s Republic of China
Attention: Head of Securities Department
Facsimile No.: (86) 731-2245196; (86) 731-4447112

Hengyang Valin Steel Tube Co. Ltd.:
No. 10 Dali New Village, Zhengxiang District
Hengyang, Hunan Province
People’s Republic of China
Attention: Head of Office
Facsimile No:  (86)734-8870188

Hengyang Valin MPM Steel Tube Co. Ltd.:
No. 10 Dali New Village, Zhengxiang District,
Hengyang, Hunan Province
People’s Republic of China
Attention: Head of Office
Facsimile No:  (86)734-8870188

Star China Ltd.:
c/o Lone Star Technologies, Inc.
15660 N. Dallas Pkwy., Ste. 500,
Dallas, TX 75248
United States of America
Attention: General Counsel
Facsimile No:  (+1) 972-770-6474

with a copy to:

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
United States of America
Attention:  Mary R. Korby
Fax: (+1) 214-746-7777

36


--------------------------------------------------------------------------------





 


20.                                 MISCELLANEOUS


20.1                           THIS AGREEMENT AND THE JV CONTRACT CONSTITUTE THE
ENTIRE AGREEMENT AMONG ALL PARTIES WITH RESPECT TO THE SUBJECT MATTERS SET FORTH
HEREIN AND THEREIN AND SUPERSEDE ALL PRIOR DISCUSSIONS, NOTES, MEMORANDA,
NEGOTIATIONS, UNDERSTANDINGS AND ALL THE DOCUMENTS AND AGREEMENTS BETWEEN THEM
RELATING TO THE SAME.  ALL DOCUMENTS, AGREEMENTS, UNDERSTANDINGS AND
CORRESPONDENCE BETWEEN THE PARTIES PRIOR TO THE EXECUTION OF THIS AGREEMENT
SHALL, WITH THE EXCEPTION OF THE JV CONTRACT AND ANY
NON-DISCLOSURE/CONFIDENTIALITY UNDERTAKINGS, BECOME NULL AND VOID AUTOMATICALLY
WHEN THIS AGREEMENT IS SIGNED BY THE PARTIES HERETO.


20.2                           NO AMENDMENT TO THIS AGREEMENT SHALL BE VALID
UNLESS IT IS AGREED IN WRITING AND SIGNED BY EACH OF THE PARTIES AND APPROVED BY
THE EXAMINATION AND APPROVAL AUTHORITY.


20.3                           NEITHER PARTY SHALL ASSIGN, TRANSFER OR CHARGE
ITS RIGHTS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES.


20.4                           IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID, SUCH PROVISION SHALL BE GIVEN NO EFFECT BUT WITHOUT INVALIDATING ANY OF
THE REMAINING PROVISIONS OF THIS AGREEMENT.  THE PARTIES SHALL THEN USE THEIR
BEST ENDEAVOURS TO SUBSTITUTE A VALID AND ENFORCEABLE PROVISION THE EFFECT OF
WHICH IS AS CLOSE AS POSSIBLE TO THE INTENDED EFFECT OF THE ORIGINAL PROVISION.


20.5                           NO FAILURE OR DELAY BY A PARTY IN EXERCISING ANY
RIGHT PROVIDED BY LAW OR PURSUANT TO THIS AGREEMENT SHALL BE CONSTRUED AS A
WAIVER OF SUCH RIGHT OR PRECLUDE ITS EXERCISE AT ANY SUBSEQUENT TIME, AND NO
SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE OF IT OR THE EXERCISE OF ANY OTHER RIGHT.


20.6                           APPENDICES SHALL BE PART OF THIS AGREEMENT. 
WHENEVER THIS AGREEMENT IS MENTIONED IT INCLUDES ITS APPENDICES AND ANY
AMENDMENT AND SUPPLEMENT TO THIS AGREEMENT AND ITS APPENDICES FROM TIME TO TIME.


20.7                           THIS AGREEMENT SHALL BE WRITTEN AND EXECUTED IN
BOTH ENGLISH AND CHINESE.  BOTH VERSIONS SHALL HAVE THE EFFECT OF EQUAL
VALIDITY.  BOTH VERSIONS SHALL BE EXECUTED IN TEN (10) ORIGINALS AND EACH PARTY
SHALL KEEP ONE ORIGINAL.

37


--------------------------------------------------------------------------------





 

IN WITNESS WHEREOF, this Agreement has been signed by the authorized
representatives of the Parties on the date first above written.

Hunan Valin Steel Tube & Wire Co., Ltd.

 

By:

/s/ Cao HuiQuan

 

 

 

 

Name: Cao HuiQuan

 

 

 

Title: Director/General Manager

 

 

 

Hengyang Valin Steel Tube Co., Ltd.

 

By:

/s/ Zhao JianHui

 

 

 

 

Name: Zhao JianHui

 

 

 

Title: Chairman/General Manager

 

 

 

Star China Ltd.

 

 

 

By:

/s/ Rhys J. Best

 

 

 

 

Name:

Rhys J. Best

 

 

 

Title:

Chief Executive Officer

 

 

 

Hengyang Valin MPM Steel Tube Co., Ltd.

 

 

 

By:

/s/ Zhao JianHui

 

 

 

 

Name: Zhao JianHui

 

 

 

Title: Chairman/General Manager

 

 

 

 

[Capital Increase Agreement Signature Page]

38


--------------------------------------------------------------------------------




 

Appendix 13

1.                                   A Big 4 accounting firm selected by Star
China and Valin MPM (the “Accountant”) will prepare an audited balance sheet as
of December 31, 2005 (the “2005 Year-End Balance Sheet”).

2.                                   The Accountant will prepare an audited
balance sheet as of the Funding Date (the “Funding Date Balance Sheet”).

3.                                   If the Working Capital (defined as current
assets minus current liabilities) as of the Funding Date Balance Sheet (as
adjusted below) is lower than the Working Capital in the 2005 Year-End Balance
Sheet, there will be no dividend payable by Valin MPM to its shareholders out of
the incremental to shareholders’ equity between the period from January 1, 2006
and the Funding Date. If the Working Capital as of the Funding Date Balance
Sheet (as adjusted below) is higher than the Working Capital in the 2005
year-End Balance Sheet, Valin MPM’s shareholders will be entitled to a
dividend(2) for the period between the period between January 1, 2006 and the
Funding Date. The Working Capital as of the Funding Date will be the Working
Capital indicated in the Funding Date Balance Sheet, adjusted as follows: (1)
the capital expense (i.e., fixed asset investment) between the period January 1,
2006 and the Funding Date will be an addition, (2) the increase of long-term
liability for the period between January 1, 2006 and the Funding Date will be a
deduction and (3) the decrease of long-term liability for the period between
January 1, 2006 and the Funding Date will be an addition. Valin MPM shall
covenant that the amount of “due to related-parties” shall not be decreased
during the period between January 1, 2006 and the Funding Date.

--------------------------------------------------------------------------------

(2)                              The dividend payable to Valin MPM’s
shareholders for the period between January 1, 2006 and the Funding Date will be
the net income for such period, deducted by (1) prior year’s losses, (2) income
tax payable for such period and (3) legal reserve or other reserve set aside in
accordance with PRC Company Law.  The amount of (3) will be recorded as “payable
to shareholders” and will be included in the future dividend payment payable to
Valin MPM’s shareholders.

4.                                   The dividend for the period between the
Funding Date and December 31, 2006 will be paid to the MPM’s shareholders based
on their respective shareholding percentage.

5.                                   The auditing expenses for the auditing of
2005 Year-End Balance Sheet will be borne by Star China, and the auditing
expenses for the auditing of Funding Date Balance Sheet and 2006 Year-End
Balance Sheet will be borne by Valin MPM.

 

39


--------------------------------------------------------------------------------